Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 1 of 77




                                 EXHIBIT A
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 2 of 77



                                    SETTLEMENT AGREEMENT

           Plaintiffs Lila Wilson, Matthew Martino, Thomas Wilson, Teresa Garella, Mary Blue,

    Brian Maytum, Leigh Glasband, Nick Panopoulos, Carissa Macchione, Sydnee Johnson, Debbie

    Gray, Lorne Spelrem and Ismael Orrantia (“Plaintiffs”) and Volkswagen Group of America, Inc.

    and Volkswagen AG (“Defendants”) (collectively, the “Parties”), by and through their counsel,

    enter into this Settlement Agreement (“Settlement Agreement” or “Agreement”), providing for

    the settlement (“Settlement”) of all claims that were asserted or that could have been asserted in

    the Actions described below, pursuant to the terms and conditions set forth below, and subject to

    the approval of the Court in the Actions.

                                                RECITALS

           WHEREAS, a putative class action was filed against Defendants on August 10, 2017

    entitled Lila Wilson, Matthew Martino, Thomas Wilson, Teresa Garella, Mary Blue, Ryan

    Brown, Brian Maytum, Leigh Glasband and Nick Panopoulos, on behalf of themselves and all

    others similarly situated v. Volkswagen Group of America, Inc. and Volkswagen AG, Civil

    Action No. 1:17-cv-23033, in the United States District Court for the Southern District of Florida

    (hereinafter, the “Wilson Action”), claiming a defect in the suspension system of the Settlement

    Class Vehicles;

           WHEREAS, an Amended Class Action Complaint was filed in the Wilson Action on

    November 20, 2017 adding Carissa Macchione, Sydnee Johnson, Jorge Cruz, Debbie Gray,

    Lorne Spelrem and Ismael Orrantia as plaintiffs;

           WHEREAS, a putative class action was filed against Defendants on August 14, 2017

    entitled Matthew Martino, Thomas Wilson, Teresa Garella, Mary Blue, Ryan Brown, Brian

    Maytum, Leigh Glasband and Nick Panopoulos, on behalf of themselves and all others similarly

    situated v. Volkswagen Group of America, Inc. and Volkswagen AG, Civil Action No. 1:17-cv-

                                                     1
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 3 of 77



    06035, in the United States District Court for the District of New Jersey (hereinafter, the

    “Martino Action”), claiming a defect in the suspension system of the Settlement Class Vehicles;

           WHEREAS, the Court entered an Order on February 2, 2018, transferring the Martino

    Action to the United States District Court for the Southern District of Florida for all further

    proceedings;

           WHEREAS, the Court entered an Order on September 26, 2018, granting in part the

    Defendants’ motion to dismiss and dismissing certain of the claims in the Wilson Action;

           WHEREAS, Defendants deny Plaintiffs’ allegations and claims in the Wilson and

    Martino Actions. Defendants maintain, inter alia, that the Settlement Class Vehicles and their

    suspension systems are not defective, that the Settlement Class Vehicles’ tires were and are not

    subject to improper, excessive or premature wear, that no applicable warranties were breached,

    that no applicable statutes, laws, rules or regulations were violated, that the Settlement Class

    Vehicles, their tires and all related components and systems were properly designed,

    manufactured, tested, inspected, distributed, marketed, advertised and sold, that all

    recommendations, instructions and warnings applicable to maintenance and servicing of the

    Settlement Class Vehicles, including their tires, were proper and reasonable, and that Defendants

    have not engaged in any wrongdoing whatsoever;

           WHEREAS, the Parties, following certain pretrial proceedings, discovery, investigation

    and careful analysis of their respective claims and defenses, and with full understanding of the

    risks, expense and uncertainty of continued litigation, desire to compromise and settle all issues

    and claims that were or could have been brought in the Wilson Action and the Martino Action by

    or on behalf of Plaintiffs and members of the Settlement Class;




                                                      2
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 4 of 77



           WHEREAS, the Parties agree that neither this Settlement Agreement, nor the underlying

    Settlement, shall constitute or be construed as any admission of liability or wrongdoing of any

    kind on the part of Defendants or any Released Party, which is expressly denied, or that the

    Defendants deny that Plaintiffs’ claims or similar claims are or would be suitable for class

    treatment if the Wilson Action and/or Martino Action proceeded through litigation and trial;

           WHEREAS, this Settlement Agreement is a compromise of vigorously disputed claims,

    is the result of extensive arm’s length negotiations between the Parties, and is fair, adequate and

    reasonable;

           NOW, THEREFORE, in consideration of the mutual promises and agreements set forth

    below, the Parties hereby agree as follows:

    I.     DEFINITIONS

           A.      “Wilson Action” or “Wilson Lawsuit”

           “Wilson Action” or “Wilson Lawsuit” refers to Civil Action No. 1:17-cv-23033, entitled

    Lila Wilson et al. v. Volkswagen Group of America, Inc. and Volkswagen AG, pending in the

    United States District Court for the Southern District of Florida.

           B.      “Martino Action” or “Martino Lawsuit”

           “Martino Action” or “Martino Lawsuit” refers to Civil Action No. 1:17-cv-06035,

    entitled Matthew Martino, et al., vs. Volkswagen Group of America, Inc. and Volkswagen AG,

    pending in the United States District Court for the Southern District of Florida. The Wilson

    Action and Martino Action are also collectively referred to in this Agreement as the “Action.”

           C.      “Claim Administrator”

           The “Claim Administrator” will be Epiq Global.




                                                     3
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 5 of 77



           D.      “Claim” or “Claim for Reimbursement”

           “Claim” or “Claim for Reimbursement” shall mean the timely submission of the required

    fully executed claim form and required accompanying proof in which a Settlement Class

    Member seeks to claim reimbursement that is available under, and in the manner provided by,

    the terms of this Settlement Agreement.

           E.      “Claim Form”

           “Claim Form” refers to the form that must be fully completed and executed in order to

    request reimbursement under the terms of this Settlement Agreement, substantially in the form

    attached hereto as Exhibit 1.

           F.      “Class Counsel” or “Plaintiffs’ Counsel”

           “Class Counsel” or “Plaintiffs’ Counsel” shall mean Podhurst Orseck, PA, Kreher &

    Trapani LLP, and Pogust Millrood.

           G.      “Class Notice Plan”

           “Class Notice Plan” means the plan for disseminating Class Notice to the Settlement

    Class as set forth in Section IV of this Settlement Agreement.

           H.      “Court”

           “Court” refers to the United States District Court for the Southern District of Florida.

           I.      “Effective Date”

           “Effective Date” means the first date after (1) the Court enters a Final Order and

    Judgment approving the Settlement Agreement, substantially in the form attached hereto as

    Exhibit 2, and (2) all appellate rights with respect to said Final Order and Judgment, other than

    those related solely to any award of attorneys’ fees, costs/expenses or incentive payments, have

    expired or been exhausted in such a manner as to affirm the Final Order and Judgment.




                                                     4
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 6 of 77



           J.        “Final Order and Judgment”

           The “Final Order and Judgment” means the Final Order and Judgment approving the

    Settlement Agreement and dismissing the Wilson Action and Martino Action with prejudice as

    to Defendants.

           K.        “Notice Date”

           “Notice Date” means the date by which Notice of this Settlement is to be mailed to the

    Settlement Class. The Notice Date shall be agreed upon by the Parties but in no event more than

    one hundred (100) days after the Court enters a Preliminary Approval Order, substantially in the

    form attached hereto as Exhibit 3.

           L.        “OE Continental ContiProContact Tire”

           “OE Continental ContiProContact Tire” means a Continental ContiProContact model tire

    bearing dimensions 235/45R17 or 235/40R18, 94 load index and H speed rating, that was

    original equipment on a Settlement Class Vehicle.

           M.        “Proof of Adherence to the Vehicle’s Maintenance Schedule”

           “Proof of Adherence to the Vehicle’s Maintenance Schedule” shall mean submission of

    documents and records evidencing the Settlement Class Member’s adherence to those aspects of

    the Settlement Class Vehicle’s maintenance schedule set forth in the Warranty and Maintenance

    Booklet that are applicable to the vehicle’s tires, including rotation of the tires every 10,000

    miles of tire use, during the time he/she/it owned and/or leased the vehicle up to the date/mileage

    of tire replacement, within a variance of five percent (5%) of the scheduled mileage tire rotation

    requirements.

           In the event the Settlement Class Member is unable to obtain maintenance documents and

    records despite having undertaken a good faith effort to obtain them, the Settlement Class

    Member may submit a Declaration under penalty of perjury detailing what efforts were made to

                                                      5
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 7 of 77



    obtain the records and attesting to adherence to the vehicle maintenance schedule, up to the

    date/mileage of tire replacement, within the five percent (5%) variance set forth above.

           Disputes as to the sufficiency of said documentation or declaration shall be submitted to

    and resolved by the Claims Administrator agreed to by the parties. In the event the Claims

    Administrator makes a preliminary determination that the proof or declaration submitted in

    support of the claim is deficient, the Claims Administrator will send the Settlement Class

    Member a letter advising of the deficiencies. The Settlement Class Member will have forty-five

    (45) days from the date of the Claim Administrator’s letter to cure the deficiencies or the claim

    will be rejected. This provision does not apply to claims that, based on the proof submitted, do

    not qualify for reimbursement benefits under the terms of the Settlement.

           N.      “Proof of Tire Replacement Expense”

           “Proof of Tire Replacement Expense” shall take the form of:

            (i) an original or legible copy of an invoice or other record or combination of records

    that show the following information:

           1.      the claimant’s name;

           2.      the make and model of the Settlement Class Vehicle;

           3.      the date of tire replacement;

           4.      the name of the authorized Volkswagen dealer that performed the qualifying tire

    replacement, or if performed by an independent servicing center, the name and address of that

    independent servicing center; and

           5.      the cost of the tire replacement and proof of the Settlement Class Member’s

    payment for the tire replacement; and

           (ii) an original or legible copy of an invoice or other record or combination of records

    that show the following information, or a signed declaration attesting that the Settlement Class
                                                     6
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 8 of 77



    Member was unable to obtain such records despite a good faith effort and providing the

    following information under penalty of perjury:

           1.      the vehicle identification number (VIN) of the Settlement Class Vehicle;

           2.      the approximate date the replaced tire was installed on the Settlement Class

    Vehicle, and the number of miles the replaced tire was driven since the installation of said tire on

    the Settlement Class Vehicle, approximated within 500 miles;

           3.      that the replaced tire was an OE Continental ContiProContact Tire or another tire

    possessing the Relevant Tire Specifications; and

           4.      that the tire was replaced because it had Qualifying Tire Wear as defined below.

           Disputes as to the sufficiency of said documentation shall be submitted to and resolved

    by the Claims Administrator agreed to by the parties. In the event the Claims Administrator

    makes a preliminary determination that the documentary proof submitted is deficient, the Claims

    Administrator will send the Settlement Class Member a letter advising of the deficiencies. The

    Settlement Class Member will have forty-five (45) days from the date of the Claim

    Administrator’s letter to cure the deficiencies or the claim will be rejected. This provision does

    not apply to claims that, based on the proof submitted, do not qualify for reimbursement benefits

    under the terms of the Settlement.

           O.      “Proof of Tire Rotation Expense”

           “Proof of Tire Rotation Expense” shall take the form of:

           (i) an original or legible copy of an invoice or other record or combination of records

    showing the following information:

           1.      the claimant’s name;

           2.      the make and model of the Settlement Class Vehicle;

           3.      the date of tire rotation;
                                                      7
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 9 of 77



           4.      the name of the authorized Volkswagen dealer that performed the qualifying tire

           rotation, or if performed by an independent servicing center the name and address of that

           independent servicing center; and

           5.       the cost of the tire rotation and proof of the Settlement Class Member’s payment

           for the tire rotation; and

           (ii) an original or legible copy of an invoice or other record or combination of records

    that show the following information, or a signed declaration attesting that the Settlement Class

    Member was unable to obtain such records despite a good faith effort, and providing the

    following information under penalty of perjury:

           1.      the vehicle identification number (VIN) of the Settlement Class Vehicle; and


           2.      the approximate date of the last tire rotation and the number of miles the tires

                   were driven since their last rotation, approximated within 500 miles.


           Disputes as to the sufficiency of said documentation shall be submitted to and resolved

    by the Claims Administrator agreed to by the parties. In the event the Claims Administrator

    makes a preliminary determination that the documentary proof submitted is deficient, the Claims

    Administrator will send the Settlement Class Member a letter advising of the deficiencies. The

    Settlement Class Member will have forty-five (45) days from the date of the Claim

    Administrator’s letter to cure the deficiencies or the claim will be rejected. This provision does

    not apply to claims that, based on the proof submitted, do not qualify for reimbursement benefits

    under the terms of the Settlement.




                                                      8
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 10 of
                                       77


           P.      “Qualifying Tire Wear”

           “Qualifying Tire Wear” means sawtooth, heel-to-toe/heel and toe, cupping (also known

   as chopping or scalloping) or other excessive uneven tire wear. Illustrations of the Qualifying

   Tire Wear are provided in Exhibit 4.

           Q.      “Released Claims” or “Settled Claims”

           “Released Claims” or “Settled Claims” means any and all claims, causes of action,

   demands, debts, suits, liabilities, obligations, damages, entitlements, losses, actions, rights of

   action and remedies of any kind, nature and description, whether known or unknown, asserted or

   unasserted, foreseen or unforeseen, regardless of any legal or equitable theory, existing now or

   arising in the future, by Plaintiffs and any and all Settlement Class Members (including their

   successors, heirs, assigns and representatives) which in any way relate to the suspension system

   and related components of, tire rotation and maintenance recommendations, instructions and

   warnings concerning, and/or excessive, uneven and/or premature wear of original or replacement

   tires of, Settlement Class Vehicles, including but not limited to all matters and claims that were

   or could have been asserted in the Action. Said Released Claims or Settled Claims include all

   claims, causes of action, demands, debts, suits, liabilities, obligations, damages, entitlements,

   losses, actions, rights of action and remedies of any kind, nature and description arising under

   any state, federal or local statute, law, rule and/or regulation, under any federal, state or local

   consumer protection, consumer fraud, unfair business practices or deceptive trade practices

   statutes or laws, under common law, and under any legal or equitable theories whatsoever

   including tort, contract, products liability, negligence, fraud, misrepresentation, concealment,

   consumer protection, restitution, quasi-contract, unjust enrichment, express and/or implied

   warranty, Magnuson-Moss Warranty Act, Song-Beverly Consumer Warranty Act, California

   Commercial Code, Uniform Commercial Code and any federal, state or local derivations thereof,

                                                      9
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 11 of
                                       77


   any Lemon Law, New York General Business Law §349, et seq., secret warranty and/or any

   other theory of liability and/or recovery, whether in law or in equity, and for any and all injuries,

   losses, damages, remedies, recoveries or entitlements of any kind, nature and description, in law

   or in equity, under statutory and/or common law, including, but not limited to, compensatory

   damages, economic losses or damages, exemplary damages, punitive damages, statutory

   damages, statutory penalties or rights, restitution, unjust enrichment, and any other legal or

   equitable relief. This release expressly exempts claims for personal injuries and property

   damage (other than damage to the Settlement Class Vehicles and/or their original or replacement

   tires).

             R.    “Released Parties”

             “Released Parties” shall mean Volkswagen Group of America, Inc., Volkswagen AG,

   Volkswagen Credit, Inc., Audi of America, Inc., Audi of America, LLC, Audi AG, Volkswagen

   Group of America Chattanooga Operations, LLC, Continental Tire the Americas, LLC,

   Continental AG, all designers, manufacturers, assemblers, distributors, importers, retailers,

   marketers, advertisers, testers, inspectors, sellers, OEM original parts suppliers, component

   suppliers, lessors, warrantors, dealers, repairers and servicers of the Settlement Class Vehicles

   and each of their component parts and systems including all original and replacement tires and

   accessories that are or were installed on Settlement Class Vehicles, all of their past and present

   directors, officers, shareholders, principals, partners, employees, agents, servants, assigns and

   representatives, and all of the aforementioned persons’ and entities’ attorneys, insurers, trustees,

   vendors, contractors, heirs, executors, administrators, successor companies, parent companies,

   subsidiary companies, affiliated companies, divisions, trustees and representatives.




                                                    10
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 12 of
                                       77


          S.      “Relevant Tire Specifications”

          “Relevant Tire Specifications” means a tire with the same dimensions (235/45R17 or

   235/40R18) as the OE Continental ContiProContact Tire, and the same or higher load index (94)

   and speed rating (H) as the OE Continental ContiProContact Tire.

          T.      “Settlement Class” or “Settlement Class Members”

          “Settlement Class” or “Settlement Class Members” refers to: “All persons and entities

   who, as of the Notice Date, purchased or leased a Settlement Class Vehicle, as defined in Section

   I (V) of this Agreement, in the United States of America and Puerto Rico.”

          Excluded from the Settlement Class are (a) anyone claiming solely personal injury,

   property damage (other than to the vehicle itself) and/or subrogation; (b) all Judges who have

   presided over the Wilson Action and Martino Action and their spouses; (c) all current

   employees, officers, directors, agents and representatives of Defendants, and their family

   members; (d) any affiliate, parent or subsidiary of Defendants and any entity in which

   Defendants have a controlling interest; (e) any used car dealer or person/entity engaged in the

   business of selling used cars; (f) anyone who purchased a Settlement Class Vehicle for the

   purpose of commercial resale; (g) anyone who purchased a Settlement Class Vehicle with

   salvaged title and/or any insurance company who acquired a Settlement Class Vehicle as a result

   of a total loss; (h) any insurer of a Settlement Class Vehicle; (i) issuers of extended vehicle

   warranties and service contracts; (j) any Settlement Class Member who, prior to the date of this

   Agreement, settled with and released Defendants or any Released Parties from any Released

   Claims, and (k) any Settlement Class Member that files a timely and proper Request for

   Exclusion from the Settlement Class.




                                                    11
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 13 of
                                       77


            U.       “Settlement Class Vehicles”

            “Settlement Class Vehicles” means model year 2009 through 2017 Volkswagen CC

   vehicles imported and distributed by Defendant Volkswagen Group of America, Inc. for sale or

   lease in the United States and Puerto Rico.

   II.      SETTLEMENT CONSIDERATION

            In consideration for the full and complete Release of all Released Claims against all

   Released Parties, and the dismissal of the Wilson Action and Martino Action with prejudice,

   Defendants agree to provide the following consideration to the Settlement Class:

            A.       Future Tire Rotations.

            Upon the Effective Date of the Settlement, each Settlement Class Vehicle will be issued a

   certificate of eligibility for current owners and/or lessees to receive up to two (2) free tire

   rotations—a benefit that will be automatically transferred and will remain with the subject

   vehicle upon the sale of the vehicle—for said vehicle, 1 to be performed at recommended tire

   rotation intervals by an authorized Volkswagen dealer, until the Settlement Class Vehicle

   reaches an original odometer mileage of one hundred ten thousand (110,000) miles. In order to

   receive a free tire rotation, current owners and lessees of Settlement Class Vehicles shall present

   to any authorized Volkswagen dealership in the United States or Puerto Rico, the certificate of

   eligibility that will be made available for download via the Settlement website or, if the

   Settlement Class Member so requests, will be made available by the Claim Administrator. The

   certificate of eligibility will be limited to two (2) free tire rotations per Settlement Class Vehicle

   and may be redeemed, at the Settlement Class Member’s option, consistent with the




   1
    The certificate of eligibility will only apply for the particular class vehicle, and cannot be transferred to apply to
   any other vehicle.

                                                              12
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 14 of
                                       77


   recommended tire rotation interval, at an authorized Volkswagen dealer, until the Settlement

   Class Vehicle reaches an original odometer mileage of 110,000 miles. 2

              Owners and lessees of Settlement Class Vehicles should continue to have their tires

   rotated in accordance with the intervals recommended by the manufacturer of said tires.

   Therefore, they should not redeem a certificate for a free tire rotation at a time prior to reaching

   the tire manufacturer’s recommended tire rotation mileage interval from the mileage on the

   vehicle at the last rotation of said tires.

              B.       Pro Rata Reimbursement for Past Unreimbursed Out-of-Pocket Expenses
                       for Qualifying Tire Wear Replacements That Were Paid For Prior to the
                       Effective Date and Within 35,000 Miles of Tire Usage.

              Settlement Class Members that submit qualifying and timely claims will, upon the

   Effective Date of the Settlement, be entitled to a pro rata reimbursement for certain past

   unreimbursed out-of-pocket tire replacement expenses that were incurred and paid for prior to

   the Effective Date and within 35,000 miles of use of said replaced tire, as follows:

              1.       If, prior to the Effective Date, an OE Continental ContiProContact Tire or a

   replacement tire having the Relevant Tire Specifications on a Settlement Class Vehicle was

   replaced at an authorized Volkswagen dealership or at an independent service center due to

   exhibiting Qualifying Tire Wear, and said tire replacement was performed within 35,000 miles

   since the date of installation of said tire on the same Settlement Class Vehicle, the Settlement

   Class Member will be entitled to receive a pro rata reimbursement of certain out-of-pocket

   expenses he/she/it had paid for said tire replacement, in an amount to calculated based upon the

   following formula: (1 – (tire mileage/35,000)) x (cost of replacement tire).




   2
       This means, until the mileage of Settlement Class Vehicle reaches 110,000 miles from the vehicle’s first use ever.

                                                              13
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 15 of
                                       77


          2.      The Claim Form and Settlement website shall provide the illustrations of types of

   Qualifying Tire Wear, set forth in Exhibit 4, in order to facilitate identification of the type of

   Qualifying Tire Wear on a Settlement Class Vehicle that will qualify for pro rata reimbursement

   under this provision.


          3.      Any pro rata reimbursement pursuant to paragraph 1 of this section shall be

   limited to a maximum of $209.00 for each qualifying 235/45R17 replacement tire, and $254.00

   for each qualifying 235/40R18 replacement tire.


          4.      As an example, if, prior to the Effective Date of the Settlement, an OE

   Continental ContiProContact Tire or tire having the Relevant Tire Specifications was replaced

   due to Qualifying Tire Wear at 21,000 miles of use after the tire was installed on the Settlement

   Class Vehicle, and the replacement cost paid by the Settlement Class Member was $200.00, and

   the Settlement Class Member submits the proof and satisfies the terms and conditions set forth in

   this Agreement, then the Settlement Class Member would receive a pro rata reimbursement in an

   amount calculated as follows: (1 – (21,000/35,000)) x ($200.00) = $80.00.


          5.      Limitations:

                  a.       To qualify for reimbursement under this section, the tire exhibiting

   Qualifying Tire Wear must be either (1) an OE Continental ContiProContact Tire or (2) a tire

   with the same Relevant Tire Specifications as the OE Continental ContiProContact Tire.


                  b.       If the replaced tire exhibiting Qualifying Tire Wear was installed by an

   authorized Volkswagen dealership (not by an independent service center), and the Settlement

   Class Member has been unable, despite having undertaken a good faith effort, to obtain records

   demonstrating that the tire was an OE Continental ContiProContact Tire or tire with the same

                                                     14
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 16 of
                                       77


   Relevant Tire Specifications, then said tire will be presumed to possess the Relevant Tire

   Specifications unless the Settlement Class Member requested that the dealership install a tire that

   did not possess the Relevant Tire Specifications.


                  c.      Any reimbursement shall be reduced by any warranty, carefree

   maintenance, goodwill, coupon, reimbursement, refund or other concession for the tire

   replacement paid or provided by an authorized Volkswagen dealership, tire manufacturer or

   supplier including but not limited to Continental Tire North America, Inc., their affiliates, and/or

   any other entity (including insurers and providers of extended warranties or service contracts), up

   to no reimbursement if the Settlement Class Member received free tire replacement.


                  d.      Any tire exhibiting a blowout, puncture, laceration, cut, or similar damage

   to the tire from an external source (i.e., damage that is not encompassed in Qualifying Tire

   Wear) does not qualify for reimbursement under this Section.


                  e.      Any tire wear caused by accident, crash, road hazard, an external source,

   racing or improper operation or maintenance, including but not limited to improper inflation,

   improper load, improper speed, misalignment, improper mounting/demounting, does not qualify

   for coverage under this Section.


                  f.      This Settlement shall not create, and is not to be construed as creating, any

   warranty by Defendants, express or implied, relating to any original or replacement tires on

   Settlement Class Vehicles. Nor shall this Settlement displace, modify or in any way affect any

   warranties, applicable to the tires on Settlement Class Vehicles, that were issued by any tire

   manufacturer, supplier or seller of said tires, or by any other entities.



                                                     15
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 17 of
                                       77


          6.      The following proof must be submitted, and conditions satisfied, in order for a

   Settlement Class Member to be eligible for a reimbursement under this section:


                  a.      The Claim is mailed to the Claim Administrator, post-marked no later than

   one hundred fifty (150) days after the Notice Date. If the Effective date of the Settlement occurs

   on a date that is more than 150-days from the Notice Date, and during the period of time between

   the end of the 150-day claim period and the Effective Date a Settlement Class Member incurs an

   out-of-pocket expense that is covered for reimbursement under the terms of this Section (§ II.B.)

   of the Agreement, said Settlement Class Member may submit a claim to the Claim Administrator

   within thirty (30) days after the Effective Date;

                  b.      The Claim contains a properly completed and executed Claim Form;

                  c.      If the claimant is not a person to whom the Claim Form was addressed,

   and/or the vehicle with respect to which a Claim is made is not the vehicle identified by VIN

   number on the mailed Claim Form, the Claim contains proof that the claimant is a Settlement

   Class Member and that the vehicle is a Settlement Class Vehicle;

                  d.      The Claim contains the proper Proof of Tire Replacement Expense and

   Proof of Adherence to the Vehicle’s Maintenance Schedule demonstrating the Settlement Class

   Member’s right to reimbursement under the terms of this Settlement Agreement; and

                  e.      The Settlement Class Member has not previously been reimbursed for

   his/her/its expenses for which reimbursement is being sought under this Settlement.

          7.      The Claim Administrator’s denial of any Claim, subject to the Claim

   Administrator’s obligation to inform Settlement Class Members of deficient supporting

   information and the Settlement Class Member’s opportunity to cure such deficiency, as specified

   in Sections I.M-O, shall be binding and non-appealable, except that Class Counsel and


                                                       16
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 18 of
                                       77


   Defendants’ counsel may confer and attempt to resolve any disputed denial by the Claim

   Administrator.


           C.       Pro Rata Reimbursement for Past Unreimbursed Out-of-Pocket Expenses
                    for Qualified Tire Rotations That Were Paid For Prior to the Effective Date
                    and Within 9,000 Miles of Tire Usage from the Last Tire Rotation.

           Settlement Class Members that submit qualifying and timely claims will, upon the

   Effective Date of the Settlement, be entitled to a pro rata reimbursement for certain past

   unreimbursed out-of-pocket tire rotation expenses that were incurred and paid for prior to the

   Effective Date of the Settlement and within 9,000 miles of tire usage from the last, most recent

   tire rotation, as follows:

           1.       If, prior to the Effective Date of the Settlement, a tire rotation was performed on a

   Settlement Class Vehicle at an authorized Volkswagen dealership or at an independent service

   center, and said tire rotation was performed within 9,000 miles after either the date of the last

   rotation of the same tires, or, if the tire(s) had not previously been rotated, the date of installation

   of said tire(s) on the Settlement Class Vehicle, the Settlement Class Member will be entitled to

   receive a pro rata reimbursement of certain out-of-pocket expenses that he/she/it had paid for

   said tire rotation, in an amount to be calculated based upon the following formula: (1 – (tire

   mileage/9,000)) x (cost of tire rotation).


           2.       Any pro rata reimbursement pursuant to paragraph 1 of this section shall be

   limited to a maximum of $56.00 for each qualifying tire rotation.


           3.       As an example, if, prior to the Effective Date, a Settlement Class Vehicle had a

   tire rotation performed at 6,000 miles after the last tire rotation of the same tires, at a cost of

   $45.00, and the Settlement Class Member submits the proof and satisfies the terms and


                                                      17
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 19 of
                                       77


   conditions set forth in this Agreement, then the Settlement Class Member would receive a pro

   rata reimbursement in an amount calculated as follows: (1 – (6,000/9,000)) x ($45.00) = $15.00


          4.      Limitations:

                  a.      Any reimbursement shall be reduced by any warranty, carefree

   maintenance, goodwill, coupon, reimbursement, refund or other concession paid or provided by

   an authorized Volkswagen dealership, tire manufacturer or supplier including but not limited to

   Continental Tire North America, Inc., their affiliates, and/or any other entity (including insurers

   and providers of extended warranties or service contracts), up to no reimbursement if the

   Settlement Class Member received free tire rotation.


                  b.      This Settlement does not create, and is not to be construed as creating, any

   warranty by Defendants, express or implied, relating to any tire rotations performed on

   Settlement Class Vehicles.


          5.      The following proof must be submitted, and conditions satisfied, in order for a

   Settlement Class Member to be eligible for a reimbursement under this section:


                  a.      The Claim is mailed to the Claim Administrator, post-marked no later than

   one hundred fifty (150) days after the Notice Date. If the Effective date of the Settlement occurs

   on a date that is more than 150-days from the Notice Date, and during the period of time between

   the end of the 150-day claim period and the Effective Date a Settlement Class Member incurs an

   out-of-pocket expense that is covered for reimbursement under the terms of this Section (S.II.B.)

   of the Agreement, said Settlement Class Member may submit a claim to the Claim Administrator

   within thirty (30) days after the Effective Date;

                  b.      The Claim contains a properly completed and executed Claim Form;

                                                       18
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 20 of
                                       77


                     c.     If the claimant is not a person to whom the Claim Form was addressed,

   and/or the vehicle with respect to which a Claim is made is not the vehicle identified by VIN

   number on the mailed Claim Form, the Claim contains proof that the claimant is a Settlement

   Class Member and that the vehicle is a Settlement Class Vehicle;

                     d.     The Claim contains the proper Proof of Tire Rotation Expense

   demonstrating the Settlement Class Member’s right to reimbursement under the terms of this

   Settlement Agreement; and

                     e.     The Settlement Class Member has not previously been reimbursed for

   his/her/its expenses for which reimbursement is being sought under this Settlement.

          6.         The Claim Administrator’s denial of any Claim, subject to the Claim

   Administrator’s obligation to inform Settlement Class Members of deficient supporting

   information and the Settlement Class Member’s opportunity to cure such deficiency, as specified

   in Sections I.M-O, shall be binding and non-appealable, except that Class Counsel and

   Defendants’ counsel may confer and attempt to resolve any disputed denial by the Claim

   Administrator.


   III.   CLAIMS ADMINISTRATION

          A.         Costs of Administration and Notice

          Defendants shall be responsible for the costs of class notice and settlement

   administration. The Parties retain the right to audit and review the claims handling by the Claim

   Administrator, and the Claim Administrator shall report to both parties jointly.

          B.         Administration

                1.          For each approved reimbursement claim, the Claim Administrator, on

   behalf of Defendants, shall mail to the Settlement Class Member, at the address listed on the


                                                    19
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 21 of
                                       77


   Claim Form, a reimbursement check to be sent within seventy-five (75) days of the date of

   receipt of the Claim, or within seventy-five (75) days of the Effective Date, whichever is later.


   IV.    NOTICE

          A.         To Attorneys General: In compliance with the Attorney General notification

   provision of the Class Action Fairness Act, 28 U.S.C. § 1715, the Claim Administrator shall

   provide notice of this proposed Settlement to the Attorney General of the United States, and the

   Attorneys General of each state in which a known Settlement Class Member resides.

          B.         To the Settlement Class: The Claim Administrator shall be responsible for the

   following Settlement Class Notice Plan:

                1.         On an agreed upon date with the Claim Administrator within one hundred

   (100) days after entry of the Preliminary Approval Order, the Claim Administrator shall cause

   individual Class Notice, substantially in the form attached hereto as Exhibit 5, together with the

   Claim Form, substantially in the form attached hereto as Exhibit 1, to be mailed, by first class

   mail, to the current or last known addresses of all reasonably identifiable Settlement Class

   Members. Defendants may format the Class Notice in such a way as to minimize the cost of the

   mailing, so long as Settlement Class Members can reasonably read it and Class Counsel

   approves all changes and formatting. The Claim Administrator shall be responsible for

   dissemination of the Class Notice.

                2.         For purposes of identifying Settlement Class Members, the Claim

   Administrator shall obtain from IHS Markit the names and current or last known addresses of

   Settlement Class Vehicle owners and lessees that can reasonably be obtained, and the VINs of

   Settlement Class Vehicles.



                                                    20
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 22 of
                                       77


                 3.         Prior to mailing the Class Notice, an address search through the United

   States Postal Service's National Change of Address database will be conducted to update the

   address information for Settlement Class Vehicle owners and lessees. For each individual Class

   Notice that is returned as undeliverable, the Claim Administrator shall re-mail all Class Notices

   where a forwarding address has been provided. For the remaining undeliverable notice packets

   where no forwarding address is provided, the Claim Administrator shall perform an advanced

   address search (e.g. a skip trace) and re-mail any undeliverable to the extent any new and current

   addresses are located.

                 4.         The Claim Administrator shall diligently, and/or as reasonably requested

   by Class Counsel or Defendants’ counsel, report to Class Counsel and Defendants’ counsel the

   number of individual Class Notices originally mailed to Settlement Class Members, the number

   of individual Class Notices initially returned as undeliverable, the number of additional

   individual Class Notices mailed after receipt of a forwarding address, and the number of those

   additional individual Class Notices returned as undeliverable.

                 5.         The Claim Administrator shall, upon request, provide Class Counsel and

   Defendants’ counsel with the names and addresses of all Settlement Class Members to whom the

   Claim Administrator sent a Class Notice pursuant to this section.

                 6.         The Claim Administrator shall implement a Settlement website

   containing:

                            (i)     instructions on when and how to submit a Claim for
                                    reimbursement either by mail or online submission;

                            (ii)    instructions on how to contact the Claim Administrator,
                                    Defendants’ Counsel and Class Counsel for assistance;

                            (iii)   a means by which a current owner or lessee of a Settlement Class
                                    Vehicle may download or otherwise request a copy of the vehicle’s


                                                     21
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 23 of
                                       77


                                   certificate of eligibility for free future tire rotations covered under
                                   this Settlement;

                            (iv)   a copy of the Claim Form, Class Notice and this Settlement
                                   Agreement; and

                            (v)    any other relevant information agreed upon by counsel for the
                                   Parties.

                7.          No later than ten (10) days after the Notice Date, the Claim Administrator

   shall provide an affidavit to Class Counsel and Defendants’ counsel, attesting that the Class

   Notice was disseminated in a manner consistent with the terms of this Agreement or those

   required by the Court.

                8.          Notice shall be available in both English and Spanish.


   V.     RESPONSE TO NOTICE

          A.         Objection to Settlement

          1.         Any Settlement Class Member who intends to object to the fairness of this

   Settlement Agreement must, by the date specified in the Preliminary Approval Order and recited

   in the Class Notice, which date shall be approximately thirty (30) days after the Notice Date

   (“Objection Deadline”), file any such objection via the Court’s electronic filing system, and if

   not filed via the Court’s electronic system, must mail the objection to the Court, and serve by

   first-class mail copies of the objection upon: Peter Prieto and Matthew P. Weinshall, Podhurst

   Orseck, P.A., One S.E. 3rd Avenue, Suite 2300, Miami, Florida 33131 on behalf of Class

   Counsel, and Michael B. Gallub, Herzfeld & Rubin, P.C., 125 Broad Street, New York, New

   York 10004 on behalf of Defendants. To be considered timely, an objection must be either filed

   with the Court via the Court’s electronic filing system by the Objection Deadline, or received by

   the Court, Class Counsel, and Defendants’ Counsel by the Objection Deadline.

          2.      Any objecting Settlement Class Member must include with his or her objection:

                                                     22
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 24 of
                                       77


                    (i)     the objector’s full name, address, telephone number, and signature;

                   (ii)     the model, model year and Vehicle Identification Number of the

   Settlement Class Vehicle, along with proof that the objector has owned or leased the Settlement

   Class Vehicle (i.e., a true copy of a vehicle title, registration, or license receipt);

                    (iii)     a written statement of all grounds for the objection accompanied by any

   legal support for such objection;

                    (iv)      copies of any papers, briefs, or other documents upon which the

   objection is based and are pertinent to the objection; and

                    (v)       a list of all other objections submitted by the objector, or the objector’s

   counsel, to any class action settlements submitted in any court in the United States in the

   previous five years, including the full case name with jurisdiction in which it was filed and the

   docket number. If the Settlement Class Member or his, her or its counsel has not objected to any

   other class action settlement in the United States in the previous five years, he/she/it shall

   affirmatively so state in the objection.

           3.      Moreover, subject to the approval of the Court, any objecting Settlement Class

   Member may appear, in person by counsel, at the final fairness hearing to explain why the

   proposed Settlement should not be approved as fair, reasonable, and adequate, or to object to any

   motion for Class Counsel Fees and Expenses or Settlement Class Representative incentive

   awards. The objecting Settlement Class Member must, by the Objection Deadline, file with the

   Clerk of the Court and serve upon all counsel designated in the Notice a notice of intention to

   appear at the fairness hearing. The notice of intention to appear must include copies of any

   papers, exhibits, or other evidence and identity of witnesses that the objecting Settlement Class

   Member (or the objecting Settlement Class Member’s counsel) intends to present to the Court in



                                                      23
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 25 of
                                       77


   connection with the fairness hearing. Any Settlement Class Member who does not provide a

   notice of intention to appear in accordance with the deadlines and other specifications set forth in

   the Notice, or who has not filed an objection in accordance with the deadlines and other

   specifications set forth in the Settlement Agreement and the Notice, may be deemed to have

   waived any objections to the Settlement and any adjudication or review of the Settlement, by

   appeal or otherwise.

          B.      Request for Exclusion from the Settlement

          Any Settlement Class Member who wishes to be excluded from the Settlement Class

   must submit a request for exclusion (“Request for Exclusion”) to the Claim Administrator at the

   address specified in the Class Notice by the date specified in the Preliminary Approval Order and

   recited in the Class Notice. To be effective, the Request for Exclusion must:

          1.      include the Settlement Class Member's full name, address and telephone number;

          2.      identify the model, model year and VIN of the Settlement Class Vehicle; and

          3.      specifically and unambiguously state his, her or its desire to be excluded from the

   Settlement Class.


          4.      Any request or exclusion must be postmarked on or before the deadline set by the

   Court, which date shall be approximately thirty (30) days after the Notice Date. Any Settlement

   Class Member who fails to submit a timely and complete Request for Exclusion sent to the

   proper address, shall be subject to and bound by this Settlement Agreement, the Release and

   every order or judgment entered relating to this Settlement Agreement.


          5.      The Claim Administrator will receive purported Requests for Exclusion and will

   follow guidelines developed jointly by Class Counsel and Defendants’ counsel for determining

   whether they meet the requirements of a Request for Exclusion. Any communications from

                                                   24
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 26 of
                                       77


   Settlement Class Members (whether styled as an exclusion request, an objection or a comment)

   as to which it is not readily apparent whether the Settlement Class Member meant to exclude

   himself, herself or itself from the Settlement Class will be evaluated jointly by counsel for the

   Parties, who will make a good faith evaluation, if possible. Any uncertainties about whether a

   Settlement Class Member is requesting exclusion from the Settlement Class will be submitted to

   the Court for resolution. The Claim Administrator will maintain a database of all Requests for

   Exclusion, and will send the original written communications memorializing those Requests for

   Exclusion to Class Counsel and Defendants’ counsel. The Claim Administrator shall report the

   names and addresses of all such persons and entities requesting exclusion to the Court, Class

   Counsel and Defendants’ Counsel within eighteen (18) days prior to the Final Hearing, and the

   list of persons and entities deemed by the Court to have excluded themselves from the Settlement

   Class will be attached as an exhibit to the Final Order and Judgment.


   VI.    WITHDRAWAL FROM SETTLEMENT

          1.     Plaintiffs or Defendants shall have the option to withdraw from this
          Settlement Agreement, and to render it null and void, if any of the following occurs:

                  (a)     The preliminary or final approval of this Settlement Agreement is not

   obtained without modification;

                  (b)     Any modification required by the Court for approval is not agreed to by

   both parties, and the withdrawing party deems any required modification in good faith to be

   material (e.g., because it increases the cost of the Settlement, or deprives the withdrawing party

   of a benefit of the Settlement; a mere delay of the approval and/or implementation of the

   Settlement including a delay due to an appeal procedure, if any, shall not be deemed material); or




                                                    25
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 27 of
                                       77


                  (c)     Entry of the Final Order and Judgment described in this Agreement is

   vacated by the Court or vacated, reversed, or substantially modified by an appellate court, except

   that a reversal or modification of an order awarding reasonable attorneys' fees and costs and

   expenses, if any, shall not be a basis for withdrawal.

        2.        The Defendants shall, in addition, have the option to withdraw from this

   Settlement Agreement prior to the final fairness hearing, and to render it null and void, if more

   than five percent (5%) of the persons and entities identified as being members of the Settlement

   Class exclude themselves from the Settlement Class.

        3.        To withdraw from this Settlement Agreement under this paragraph, the

   withdrawing party must provide written notice to the other party's counsel and to the Court

   within ten (10) business days of receipt of any order or notice of the Court rejecting, modifying,

   adding or altering any of the material terms or conditions of this Agreement. In the event either

   party withdraws from the Settlement, this Settlement Agreement shall be null and void, shall

   have no further force and effect with respect to any party in the Wilson Action or Martino

   Action, and shall not be offered in evidence or used in the Wilson Action or Martino Action or

   any other litigation for any purpose, including the existence, certification or maintenance of any

   purported class. In the event of such withdrawal, this Settlement Agreement and all negotiations,

   proceedings, documents prepared and statements made in connection herewith shall be

   inadmissible as evidence and without prejudice to the Defendants and Plaintiffs, and shall not be

   deemed or construed to be an admission or confession by any party of any fact, matter or

   proposition of law, and shall not be used in any manner for any purpose, and all parties to the

   Wilson Action and Martino Action shall stand in the same position as if this Settlement

   Agreement had not been negotiated, made or filed with the Court. In the event of any such



                                                    26
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 28 of
                                       77


   withdrawal, any attorneys’ fees and expenses previously paid to Class Counsel, and any service

   awards previously paid to Class Representatives, shall be returned to Volkswagen within 14

   calendar days of such withdrawal. Upon withdrawal, either party may elect to move the Court to

   vacate any and all orders entered pursuant to the provisions of this Settlement Agreement.

          4.        A change in law, or change of interpretation of present law, that affects this

   Settlement shall not be grounds for withdrawal from the Settlement.

   VII.        ADMINISTRATIVE OBLIGATIONS

               A.   In connection with the administration of the Settlement, the Claim Administrator

   shall maintain a record of all contacts from Settlement Class Members regarding the Settlement,

   any reimbursement claims submitted pursuant to the Settlement and any responses thereto. The

   Claim Administrator, on a monthly basis, shall provide to Class Counsel and Defendants’

   counsel summary information concerning the number of reimbursement claims made, number of

   claims validated, number of returned claims for incompleteness, and total dollar amount of

   payouts on claims made, the number of claims rejected and the total dollar amount of claims

   rejected, such that Class Counsel and Defendants’ counsel may reasonably inspect and monitor

   the claims process.

               B.   Except as otherwise stated in this Agreement, all expenses incurred in

   administering this Settlement Agreement, including, without limitation, the cost of the Class

   Notice, and the cost of distributing and administering the benefits of the Settlement Agreement,

   shall be paid by Defendants.

   VIII. SETTLEMENT APPROVAL PROCESS

               A.   Preliminary Approval of Settlement




                                                     27
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 29 of
                                       77


             Promptly after the execution of this Settlement Agreement, Class Counsel shall present

   this Settlement Agreement to the Court, along with a motion requesting that the Court issue a

   Preliminary Approval Order substantially in the form attached as Exhibit 3.

             B.     Final Approval of Settlement

             1.     If this Settlement Agreement is preliminarily approved by the Court, Class

   Counsel shall present a motion requesting that the Court issue a Final Order and Judgment

   directing the entry of judgment pursuant to Fed. R. Civ. P. 54(b) substantially in the form

   attached as Exhibit 2.

             2.     The Parties agree to fully cooperate with each other to accomplish the terms of

   this Settlement Agreement, including but not limited to, execution of such documents and to take

   such other action as may reasonably be necessary to implement the terms of this Settlement

   Agreement. The Parties shall use their best efforts, including all efforts contemplated by this

   Settlement Agreement and any other efforts that may become necessary by order of the Court, or

   otherwise, to effectuate this Settlement Agreement and the terms set forth herein. Such best

   efforts shall include taking all reasonable steps to secure entry of a Final Order and Judgment, as

   well as supporting the Settlement and the terms of this Settlement Agreement through any

   appeal.

             C.     Plaintiffs’ Application for Attorney Fees and Incentive Awards

        1.          The Parties agree that Class Counsel may, pursuant to Fed. R. Civ. P. 23(h) and

   Camden I Condo. Assoc. v. Dunkle, 946 F.2d 768 (11th Cir. 1991), apply to the Court for a

   combined award of reasonable attorneys’ fees and expenses (hereinafter, collectively, “Class

   Counsel Fees and Expenses”) in an amount of, and not exceeding, the total sum of $7,700,000

   (seven million and seven hundred thousand dollars). Defendants will not oppose Class

   Counsel’s application for Class Counsel Fees and Expenses in the combined amount of and not

                                                    28
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 30 of
                                       77


   exceeding $7,700,000, and Class Counsel shall not be awarded, and shall not accept, any amount

   of Class Counsel Fees and Expenses exceeding said combined amount. Each party shall have the

   right to appeal to the extent the award for Class Counsel Fees and Expenses is inconsistent with

   this Agreement.

        2.        Plaintiffs believe that Defendants should pay service awards to the individual

   named Plaintiffs in the Action, each of whom have served as putative class representative in the

   Action. Upon finalization of this Settlement Agreement, the Parties have agreed that Defendants

   will not oppose Plaintiffs’ request, made as part of the Fee and Expense Application, that

   Defendants pay service awards of $2,500.00 to each of the following named Plaintiffs who have

   served as putative class representatives in the Wilson Action only (and not in the Martino

   Action): Lila Wilson, Matthew Martino, Thomas Wilson, Teresa Garella, Mary Blue, Brian

   Maytum, Leigh Glasband, Nick Panopoulos, Carissa Macchione, Sydnee Johnson, Debbie Gray,

   Lorne Spelrem and Ismael Orrantia (“Settlement Class representatives”).

        3.        The Class Counsel Fees and Expenses and Settlement Class representative service

   awards shall be paid as directed by the Court by wire transfer, check or other mutually agreeable

   fashion to Podhurst Orseck, P.A. as follows: Eighty percent (80%) of the amount of the judicially

   approved Class Counsel Fees and Expenses shall be paid by Defendants within fourteen (14)

   days after entry of the Final Order and Judgment for Class Counsel Fees and Expenses and

   service awards (the “Up-Front Payment”), and the remaining twenty percent (20%) of the

   judicially approved Class Counsel Fees and Expenses shall be paid by Defendants within thirty

   (30) days after the final resolution of any appeals, if any, relating to the Class Counsel Fees and

   Expenses awarded, provided that the approved amounts are not reversed or modified as a result

   of any said appeals. As a condition for and prior to making the Up-Front Payment, each Class



                                                    29
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 31 of
                                       77


   Counsel shall execute in favor of Defendants, and deliver to Defendants through their counsel

   Herzfeld & Rubin, P.C., a valid and binding written Guarantee of re-payment to Defendants of

   the full amount of the Up-Front Payment in the event that the award of Class Counsel Fees and

   Expenses is reversed or modified as a result of any appeals. Said Guarantee shall comply with

   the laws, rules and regulations of all jurisdictions in which Class Counsel are located. Said

   payments shall fully satisfy and discharge all obligations of Defendants and the Released Parties

   with respect to payment of the Class Counsel Fees and Expenses and Settlement Class

   representative service awards.

        4.        The procedure for and the grant or denial or allowance or disallowance by the

   Court of the Fee and Expense Application are not part of the Settlement, and are to be considered

   by the Court separately from the Court’s consideration of the fairness, reasonableness and

   adequacy of the Settlement. Any order or proceedings relating solely to the Class Counsel Fees

   and Expenses Application, or any appeal from any order related thereto or reversal or

   modification thereof, will not operate to terminate or cancel this Agreement, or affect or delay

   the Effective Date of this Agreement.

             D.   Release of Plaintiffs’ and Settlement Class Members’ Claims

        1.        Upon the Effective Date, the Plaintiffs and each Settlement Class Member shall

   be deemed to have, and by operation of the Final Order and Judgment shall have, fully,

   completely and forever released, acquitted and discharged the Released Parties from all Released

   Claims.

        2.        Upon the Effective Date, with respect to the Released Claims, the Plaintiffs and

   Settlement Class Members, as applicable, expressly waive and relinquish, to the fullest extent

   permitted by law, the provisions, rights, and benefits of § 1542 of the California Civil Code,

   which provides: “A general release does not extend to claims which the creditor does not know
                                                   30
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 32 of
                                       77


   or suspect to exist in his favor at the time of executing the release, which if known by him must

   have materially affected his settlement with the debtor.”

         3.          Upon the Effective Date, the Wilson Action and Martino Action will be deemed

   dismissed with prejudice.

   IX.        MISCELLANEOUS PROVISIONS

              A.     Effect of Exhibits

              The exhibits to this Agreement are an integral part of the Settlement and are expressly

   incorporated and made a part of this Agreement.

              B.     No Admission of Liability

              Neither the fact of, nor any provision contained in this Agreement, nor any action taken

   hereunder, shall constitute, or be construed as, any admission of the validity of any claim or any

   fact alleged in the Wilson Action or Martino Action or of any wrongdoing, fault, violation of

   law, or liability of any kind on the part of Defendants and the Released Parties, or any

   admissions by Defendants and the Released Parties of any claim or allegation made in any action

   or proceeding against them. The Parties understand and agree that neither this Agreement, nor

   the negotiations that preceded it, shall be offered or be admissible in evidence against

   Defendants, the Released Parties, the Plaintiffs or the Settlement Class Members, or cited or

   referred to in the Wilson Action or Martino Action or any action or proceeding, except in an

   action or proceeding brought to enforce the terms of this Agreement.

              C.     Entire Agreement

              This Agreement represents the entire agreement and understanding among the Parties and

   supersedes all prior proposals, negotiations, agreements and understandings relating to the

   subject matter of this Agreement. The Parties acknowledge, stipulate and agree that no

   covenant, obligation, condition, representation, warranty, inducement, negotiation or
                                                      31
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 33 of
                                       77


   understanding concerning any part or all of the subject matter of this Agreement has been made

   or relied on except as expressly set forth in this Agreement. No modification or waiver of any

   provisions of this Agreement shall in any event be effective unless the same shall be in writing

   and signed by the person or party against whom enforcement of the Agreement is sought.

          D.      Arm’s-Length Negotiations and Good Faith

          The Parties have negotiated all of the terms and conditions of this Agreement at arm’s

   length. All terms, conditions and exhibits in their exact form are material and necessary to this

   Agreement and have been relied upon by the parties in entering into this Agreement.

          E.      Continuing Jurisdiction

          The Parties agree that the Court may retain continuing and exclusive jurisdiction over

   them, including all Settlement Class Members, for the purpose of the administration and

   enforcement of this Agreement.

          F.      Binding Effect of Settlement Agreement

          This Agreement shall be binding upon and inure to the benefit of the Parties and their

   representatives, attorneys, heirs, successors and assigns.

          G.      Extensions of Time

          The Parties may agree upon a reasonable extension of time for deadlines and dates

   reflected in this Agreement, without further notice (subject to Court approval as to Court-

   scheduled dates).

          H.      Service of Notice

          Whenever, under the terms of this Agreement, a person is required to provide service or

   written notice to Defendants’ counsel or Class Counsel, such service or notice shall be directed

   to the individuals and addresses specified below, unless those individuals or their successors give

   notice to the other parties in writing, of a successor individual or address:

                                                    32
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 34 of
                                       77


                As to Plaintiffs:        Peter Prieto, Esq.
                                         Matthew P. Weinshall, Esq.
                                         Podhurst Orseck, P.A.
                                         One S.E. 3rd Avenue, Suite 2300
                                         Miami, FL 33131

                As to Defendants:        Michael B. Gallub, Esq.
                                         Herzfeld & Rubin, P.C.
                                         125 Broad Street
                                         New York, NY 10004

           I.        Authority to Execute Settlement Agreement

           Each counsel or other person executing this Agreement or any of its exhibits on behalf of

   any party hereto warrants that such person has the authority to do so.

           J.        Return of Confidential Materials

           All documents and information designated as “confidential” and produced or exchanged

   in the Wilson Action and Martino Action, shall be returned or destroyed in accordance with the

   terms of the Stipulated Protective Order entered by the Court on August 7, 2018.

           K.        No Assignment

           The Parties represent and warrant that they have not assigned or transferred, or purported

   to assign or transfer, to any person or entity, any claim or any portion thereof or interest therein,

   including, but not limited to, any interest in the litigation or any related action.

           L.        No Third-Party Beneficiaries

           This Agreement shall not be construed to create rights in, or to grant remedies to, or

   delegate any duty, obligation or undertaking established herein to any third party (other than

   Settlement Class Members themselves) as a beneficiary of this Agreement.

           M.        Construction

           The determination of the terms and conditions of this Agreement has been by mutual

   agreement of the Parties. Each Party participated jointly in the drafting of this Agreement and,


                                                     33
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 35 of
                                       77
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 36 of
                                       77



                                   EXHIBIT 1
                                   Claim Forms
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 37 of
                                       77



                  VW CC TIRE REPLACEMENT CLAIM FORM

   You Must Complete And Submit This Form And Provide The Specified Records To Receive
   Reimbursement For The Cost Of Replacing Tires Under The Settlement Agreement In Wilson v.
   Volkswagen Group of America, Inc., No. 17-cv-23033 (S.D. Fla.).


   SIX STEPS FOR SUBMITTING A CLAIM FOR REIMBURSEMENT:
   (1)     Verify Your Contact Information:
   If your contact information is incorrect, please correct it on the lines provided below:
                                                           Name:
                                                           Address:


                                                           City
                                                           State                  Zip-code
                                                           Telephone number   (       )
                                                           Vehicle ID Number (VIN): ___________________


   (2)     Provide A Receipt Or Other Records (Original Or Copies) For The Tire
           Replacement(s):
           The receipt or records must include the following information:

           (a)     Your name;

           (b)     The make and model of your vehicle that had qualifying tire replacement(s);

           (c)     The date of each qualifying tire replacement;

           (d)     The number of tire(s) that were replaced;

           (e)     The name of the authorized Volkswagen dealership that performed each tire replacement,
                   or if performed by an independent service center, the name and address of that
                   independent service center; and

           (f)     Proof of payment, including the amount paid, for each qualifying tire replacement.

   (3)     Provide A Receipt Or Other Records (Original or Copies), Or If You Are Unable To Obtain
           the Records, Provide Written Answers, Containing The Following Required Information:


           (a)     Required Information: The Vehicle Identification Number (VIN) of your vehicle.

                   Submit a receipt or other document(s) containing this information. If you are unable to
                   provide a receipt or document(s), state the required information and describe the good
                   faith efforts you made to obtain the records including who you contacted and when you
                   were told that the documents are not available:
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 38 of
                                       77


                   _________________________________________________________________

                   ___________________________________________________________________

         (b)       Required Information: For each tire replacement, if it was performed by an independent
                   service center (not by an authorized Volkswagen dealership), the replaced tire had
                   specifications that met those recommended for your vehicle (either a Continental
                   ContiProContact model tire bearing dimensions 235/45R17 or 235/40R18, 94 load index
                   and H speed rating, or a tire with these same specifications).

                   Submit a receipt or other document(s) containing this information. If you are unable to
                   provide a receipt or document(s), answer the following questions:

                  Answer the following “Yes” or “No” - Did the replaced tire(s) have specifications that
                   met those recommended for your vehicle (either a Continental ContiProContact model
                   tire bearing dimensions 235/45R17 or 235/40R18, 94 load index and H speed rating, or a
                   tire with these same specifications)?:

                   __________________________________________________________________

                  If “Yes,” please check one of the following boxes and/or, if applicable, fill in the missing
                   information, that reflects your knowledge:

                       o ___ - The replaced tire(s) was/were on the vehicle when I purchased or leased it
                   from an authorized Volkswagen dealer,

                        o ___ - The replaced tire(s) was/were on the vehicle when I purchased it from
                   someone other than an authorized Volkswagen dealer, and the seller told me that said
                   tire(s) met the correct specifications for my vehicle;

                       o ___ - I purchased the replaced tire(s) from an independent service center or
                   other entity that sells tires (not an authorized Volkswagen dealer), and I was told the
                   following about the specifications of that/those tire(s):
                   ________________________________________________________________________

                   ________________________________________________________________________



                  A description of the good faith efforts you made to obtain the requested records including
                   who you contacted and when you were told that the documents were not available:

                   _________________________________________________________________

                   _________________________________________________________________

         (c)       Required Information: The approximate date each replaced tire was installed on your
                   vehicle, and the number of miles each replaced tire was driven before it was replaced,
                   approximated within 500 miles.

                   Submit a receipt or other document(s) containing this information. If you are unable to
                   provide a receipt or document(s), state the required information and describe the good
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 39 of
                                       77


                 faith efforts you made to obtain the records including who you contacted and when you
                 were told that the documents were not available:

                 _________________________________________________________________

                 _________________________________________________________________



         (d)     Required Information: Each tire for which reimbursement is sought was replaced because
                 it had Qualifying Tire Wear defined as sawtooth, heel-to-toe/heel and toe, cupping (also
                 known as chopping or scalloping) or other excessive uneven tire wear, as illustrated in
                 the pictures below.

                 Submit a receipt or other document(s) containing this information. If you are unable to
                 provide a receipt or document(s), describe the good faith efforts you made to obtain the
                 records including who you contacted and when you were told that the documents were
                 not available, and circle the picture below, if any, that shows the type of wear the tire(s)
                 had:

                 ________________________________________________________________

                 ________________________________________________________________


               HEEL-TO-TOE / HEEL AND TOE WEAR:
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 40 of
                                       77


               SAWTOOTH WEAR:




               OTHER EXCESSIVE UNEVEN TIRE WEAR:




         (e)     Required Information: Tire rotations were performed on your vehicle within every 9,500
                 miles to 10,500 miles of tire use before the tire(s) was/were replaced.

                 Submit a receipt or other document(s) containing this information. If you are unable to
                 provide a receipt or document(s), state whether tire rotations were performed on your
                 vehicle within every 9,500 miles to 10,500 miles of tire use before the tire(s) was/were
                 replaced, and describe the good faith efforts you made to obtain the records including
                 who you contacted and when you were told that the documents are not available.

                 ________________________________________________________________

                 ________________________________________________________________



   (4)   Answer the Following Questions:

         (a)     Was any tire replaced as a result of blowout, puncture, laceration, cut, or similar damage
                 to the tire from an external source?

                          YES  NO
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 41 of
                                       77


                   If you answered YES, list the number of tires that had such damage: ________

           (b)     Was the wear to any tire caused by an accident, crash, road hazard, an external source,
                   racing or improper operation or maintenance, including but not limited to improper
                   inflation, improper load, improper speed, misalignment, or improper
                   mounting/demounting?

                            YES  NO

                   If you answered YES, list the number of tires that had such wear: ________

           (c)     For the amount of the tire replacement cost for which you are seeking to be reimbursed,
                   did you receive any payment, credit, coverage, concession or reimbursement for any part
                   of that amount from any other source, including from any warranty, carefree maintenance
                   program, goodwill coupon or reduction, or other full or partial reimbursement or refund
                   (for example, by a Volkswagen dealership, a tire company such as Continental Tire North
                   America, Inc., or any insurance, extended warranty, service contract or other source)?

                            YES  NO

                   If you answered YES, list the total amount of the cost for which you received a payment,
                   reimbursement, coverage, credit, or concession:

                           $__________________________

           (d)     For each tire replacement that was performed by an authorized Volkswagen dealership
                   (not by an independent service center), did the authorized Volkswagen dealership install
                   the tire, at your request, with specifications different than those recommended for the
                   vehicle and tire (235/45R17 or 235/40R18, 94 load index, and H speed rating)?

                            YES  NO

                   If you answered YES, state the number of tires that were installed with these different
           specifications: _____

   (5)     Sign & Date:

   All the information that I (we) supplied in this Tire Replacement Claim Form is true and correct to the
   best of my (our) knowledge and belief and this document is signed under penalty of perjury.




            Signature                                    Date
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 42 of
                                       77


   (6)   Mail Claim Form and Paperwork so that it is postmarked by                                             to:

                                              Settlement Administrator
                                                    Epiq Global
                                                     [Address]

                                                         OR

          Submit The Claim Form and Paperwork Online At [WEBSITE XXXX] by
                              _________________________

          For more information please view the Class Notice, call the Claims Administrator at 1-XXX-XXX-XXXX
                                        or visit www._____________________.com
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 43 of
                                       77



           VOLKSWAGEN CC TIRE ROTATION CLAIM FORM

   You Must Complete And Submit This Form And The Specified Records To Receive
   Reimbursement For The Cost Of Rotating Tires Under The Settlement Agreement In Wilson v.
   Volkswagen Group of America, Inc., No. 17-cv-23033 (S.D. Fla.).


   SIX STEPS FOR SUBMITTING A CLAIM FOR REIMBURSEMENT:
   (1)     Verify Your Contact Information:
   If your contact information is incorrect, please correct it on the lines provided below:
                                                           Name:
                                                           Address:


                                                           City
                                                           State                  Zip-code
                                                           Telephone number   (       )
                                                           Vehicle ID Number (VIN): ___________________




   (2)     Provide a Receipt or Other Records (original or copies) For The Tire Rotation(s):
                                         Your documentation must show:

                  Your name;

                  The make and model of your vehicle that had the tire rotation(s);

                  The date of each tire rotation;

                  The name of the authorized Volkswagen dealership that performed the tire rotation(s), or
                   if performed by an independent service center, the name and address of that independent
                   service center; and

                  Proof of payment including the amount paid for the tire rotation(s).


   (3)     Provide A Receipt Or Other Records (Original or Copies), Or If You Are Unable To
           Provide Records, Provide Written Answers, Containing The Following Required
           Information:

   (a)     Required Information: The Vehicle Identification Number (VIN) of your vehicle.

           Submit a receipt or other document(s) containing this information. If you are unable to provide a
           receipt or document(s), state the required information and describe the efforts you made to obtain
           the records including who you contacted and when you were told that the documents are not
           available:
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 44 of
                                       77



           _________________________________________________________________

           _________________________________________________________________

   (b)     Required Information: The approximate date of each tire rotation, and the number of miles the
           tires were driven before they were rotated, approximated within 500 miles.

           Submit a receipt or other document(s) containing this information. If you are unable to provide a
           receipt or document(s), state the required information and describe the good faith efforts you
           made to obtain the records including who you contacted and when you were told that the
           documents are not available:

           _________________________________________________________________

           _________________________________________________________________

   (4)     Answer The Following Question:

           Have you received any payment, credit, or reimbursement for any part of the amount that you
           paid for the tire rotation(s), from any other source, including from any warranty, carefree
           maintenance program, goodwill coupon or reduction, or other full or partial reimbursement or
           refund (for example, by a Volkswagen dealership, a tire company such as Continental Tire North
           America, Inc., or any insurance, extended warranty or service contract or other source)?
                    
                     YES  NO

           If you answered YES, list the total amount of the cost for which you received a payment,
           reimbursement, coverage, concession or credit:

                   $__________________________

   (5)     Sign & Date:

   All the information that I (we) supplied in this Tire Rotation Claim Form is true and correct to the best of
   my (our) knowledge and belief and this document is signed under penalty of perjury.




            Signature                                     Date
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 45 of
                                       77


   (6)   Mail Claim Form and Paperwork so that it is postmarked by                                             to:

                                              Settlement Administrator
                                                    Epiq Global
                                                     [Address]

                                                         OR

          Submit The Claim Form and Paperwork Online At [WEBSITE XXXX] by
                              _________________________

          For more information please view the Class Notice, call the Claims Administrator at 1-XXX-XXX-XXXX
                                        or visit www._____________________.com
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 46 of
                                       77



                                    EXHIBIT 2
                    Proposed Final Approval Order & Final Judgment



                     [To Be Submitted With Final Approval Order]
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 47 of
                                       77



                                   EXHIBIT 3
                        Proposed Preliminary Approval Order
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 48 of
                                       77


                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA
                                     Miami Division

                              S.D. Fla. Case No. 1:17-cv-23033-SCOLA


   LILA WILSON, MATTHEW MARTINO,
   THOMAS WILSON, TERESA GARELLA,
   MARY BLUE, BRIAN MAYTUM, LEIGH
   GLASBAND, NICK PANOPOULOS,
   CARISSA MACCHIONE, SYDNEE JOHNSON,
   DEBBIE GRAY, LORNE SPELREM, and
   ISMAEL ORRANTIA, on behalf of themselves
   and all others similarly situated,
          Plaintiffs
   v.
   VOLKSWAGEN GROUP OF AMERICA, INC.
   and VOLKSWAGEN, AG,

         Defendants.
   ______________________________________/

                      ORDER PRELIMINARILY APPROVING CLASS
                  SETTLEMENT AND CERTIFYING SETTLEMENT CLASS

          The Parties to the above-captioned class action currently pending against Volkswagen

   Group of America, Inc. and Volkswagen, AG (collectively “Defendants” or “Volkswagen”) have

   agreed to a proposed settlement, the terms and conditions of which are set forth in an executed

   Settlement Agreement (the “Settlement”). The Parties reached the Settlement through arm’s-

   length negotiations over several months.      Under the Settlement, subject to the terms and

   conditions therein and Court approval, Plaintiffs and the proposed Class would fully, finally, and

   forever resolve, discharge, and release their economic damages claims against the Released

   Parties in exchange for Volkswagen’s agreement to provide certain categories of benefits to the

   Settlement Class Members (“Class Members”), reimburse eligible Class Members on a pro rata

   basis for certain past qualifying expenses incurred purchasing replacement tires and rotating their
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 49 of
                                       77



   tires, and pay for the cost of the Class Notice Plan, Claim Administrator, service awards to the

   Settlement Class Representatives, and Class Counsel’s attorney’s fees and expenses, pursuant to

   the terms, conditions and limitations set forth in the Settlement. 1

          The Settlement has been filed with the Court, and Plaintiffs have filed an Unopposed

   Motion for Preliminary Approval of Volkswagen Class Settlement, Preliminary Certification of

   Settlement Class, and Approval of Class Notice (the “Motion”), for settlement purposes only.

   Upon considering the Motion and exhibits thereto, the Settlement, the record in these

   proceedings, the representations and recommendations of counsel, and the requirements of law,

   the Court finds that: (1) this Court has jurisdiction over the subject matter and Parties to these

   proceedings; (2) the proposed Class meets the requirements of Rule 23 of the Federal Rules of

   Civil Procedure2 and should be preliminarily certified for settlement purposes only; (3) the

   persons and entities identified below should be appointed class representatives, and Class

   Counsel; (4) the Settlement is the result of informed, good-faith, arm’s-length negotiations

   between the Parties and their capable and experienced counsel and is not the result of collusion;

   (5) the Settlement is fair, reasonable, and adequate and should be preliminarily approved; (6) the

   proposed Settlement is sufficiently fair, reasonable, and adequate to warrant sending notice of

   the Settlement to the Class; (7) the proposed Class Notice Plan, proposed forms of notice, and

   proposed Claim Forms satisfy Rule 23 and Constitutional Due Process requirements, and are

   reasonably calculated under the circumstances to apprise the Class of the pendency of the

   Action, preliminary class certification for settlement purposes only, the terms of the Settlement,

   Class Counsel’s forthcoming application for an award of attorneys’ fees and expenses (“Fee and


   1
     Capitalized terms shall have the definitions and meanings accorded to them in the Settlement
   Agreement.
   2
     All citations to the Rules shall refer to the Federal Rules of Civil Procedure.
                                                       2
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 50 of
                                       77


   Expense Application”) and/or request for service awards for Plaintiffs, their rights to opt-out of

   the Class and/or object to the Settlement, and the process and timing for submitting a Claim to

   request pro rata reimbursement for past, qualifying out-of-pocket tire replacement and tire

   rotation expenses; (8) good cause exists to schedule and conduct a Fairness Hearing, pursuant to

   Rule 23(e), to assist the Court in determining whether to grant final approval of the Settlement,

   certify the Class, for settlement purposes only, and issue a Final Order and Final Judgment, and

   whether to grant Class Counsel’s Fee and Expense Application and request for service awards

   for the Settlement Class Representatives; and (9) the other related matters pertinent to the

   preliminary approval of the Settlement should also be approved.

             Based on the foregoing, IT IS HEREBY ORDERED AND ADJUDGED as follows:

             1.          The Court has jurisdiction over the subject matter and Parties to this

   proceeding pursuant to 28 U.S.C. §§ 1331 and 1332.

             2.          Venue is proper in this District.

             Preliminary Class Certification for Settlement Purposes Only and Appointment of
                                Class Representatives and Class Counsel

             3.          It is well established that “[a] class may be certified solely for purposes of

   settlement [if] a settlement is reached before a litigated determination of the class certification

   issue.” Borcea v. Carnival Corp., 238 F.R.D. 664, 671 (S.D. Fla. 2006) (internal quotation marks

   omitted). In deciding whether to preliminarily certify a settlement class, a court must consider

   the same factors that it would consider in connection with a proposed litigation class—i.e., all

   Rule 23(a) factors and at least one subsection of Rule 23(b) must be satisfied—except that the

   Court need not consider the manageability of a potential trial, since the settlement, if approved,

   would obviate the need for a trial. Id.; Amchem Prod., Inc. v. Windsor, 521 U.S. 591, 620

   (1997).
                                                      3
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 51 of
                                       77


          4.            The Court finds, for settlement purposes, that the Rule 23 factors are

   satisfied and that preliminary certification of the proposed Class is appropriate under Rule 23.

   The Court, therefore, preliminarily certifies the following Class:

                  All persons and entities who, as of the Notice Date, purchased or
                  leased a Settlement Class Vehicle in the United States of America and
                  Puerto Rico.

          5.      “Settlement Cass Vehicles” are defined as model year 2009 through 2017

   Volkswagen CC vehicles imported and distributed by Defendant Volkswagen Group of America,

   Inc. for sale or lease in the United States and Puerto Rico.

          6.      Excluded from the Settlement Class are (a) anyone claiming solely personal

   injury, property damage (other than to the vehicle itself) and/or subrogation; (b) all Judges who

   have presided over the Wilson Action and Martino Action and their spouses; (c) all current

   employees, officers, directors, agents and representatives of Defendants, and their family

   members; (d) any affiliate, parent or subsidiary of Defendants and any entity in which

   Defendants have a controlling interest; (e) any used car dealer or person/entity engaged in the

   business of selling used cars; (f) anyone who purchased a Settlement Class Vehicle for the

   purpose of commercial resale; (g) anyone who purchased a Settlement Class Vehicle with

   salvaged title and/or any insurance company who acquired a Settlement Class Vehicle as a result

   of a total loss; (h) any insurer of a Settlement Class Vehicle; (i) issuers of extended vehicle

   warranties and service contracts; (j) any Settlement Class Member who, prior to the date of this

   Agreement, settled with and released Defendants or any Released Parties from any Released

   Claims; and (k) any Settlement Class Member that files a timely and proper Request for

   Exclusion from the Settlement Class.




                                                    4
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 52 of
                                       77


          7.      Specifically, the Court finds, for settlement purposes, that the Class satisfies the

   following factors of Rule 23:

                   (a)         Numerosity: In the Action, approximately 120,000 or more

   individuals, spread out across the country, are members of the proposed Class. Their joinder is

   impracticable. Thus, the Rule 23(a)(1) numerosity requirement is met. See Kilgo v. Bowman

   Trans., 789 F.2d 859, 878 (11th Cir. 1986) (numerosity satisfied where plaintiffs identified at

   least 31 class members “from a wide geographical area”).

                   (b)         Commonality: The threshold for commonality under Rule 23(a)(2) is

   not high. “[C]ommonality requires that there be at least one issue whose resolution will affect all

   or a significant number of the putative class members.” Williams v. Mohawk Indus., Inc., 568

   F.3d 1350, 1355 (11th Cir. 2009) (internal quotation marks omitted); see also Fabricant v. Sears

   Roebuck, 202 F.R.D. 310, 313 (S.D. Fla. 2001) (same). Here, the commonality requirement is

   satisfied for settlement purposes because there are common questions of law and fact that center

   on Volkswagen’s sale of Settlement Class Vehicles equipped with allegedly defective suspension

   systems, as alleged in the in the operative First Amended Complaint.

                   (c)         Typicality: The Plaintiffs’ claims are typical of the Class for

   purposes of this Settlement because they concern the same general alleged conduct, arise from

   the same legal theories, and allege the same types of harm and entitlement to relief. Rule

   23(a)(3) is therefore satisfied. See Kornberg v. Carnival Cruise Lines, Inc., 741 F.2d 1332, 1337

   (11th Cir. 1984) (typicality satisfied where claims “arise from the same event or pattern or

   practice and are based on the same legal theory”); Murray v. Auslander, 244 F.3d 807, 811 (11th

   Cir. 2001) (named plaintiffs are typical of the class where they “possess the same interest and

   suffer the same injury as the class members”).

                                                    5
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 53 of
                                       77


                  (d)         Adequacy: Adequacy under Rule 23(a)(4) relates to: (1) whether the

   proposed class representatives have interests antagonistic to the Class; and (2) whether the

   proposed class counsel has the competence to undertake the litigation at issue. See Fabricant,

   202 F.R.D. at 314. Rule 23(a)(4) is satisfied here because there are no conflicts of interest

   between the Plaintiffs and the absent Class Members, and Plaintiffs have retained competent

   counsel to represent them and the Class. Class Counsel here regularly engage in consumer class

   litigation and other complex litigation similar to the present Action, and have dedicated

   substantial resources to the prosecution of the Action.    Moreover, the Plaintiffs and Class

   Counsel have vigorously and competently represented the Class Members’ interests in the

   Action. See Lyons v. Georgia-Pacific Corp. Salaried Emps. Ret. Plan, 221 F.3d 1235, 1253

   (11th Cir. 2000).

                  (e)         Predominance and Superiority: Rule 23(b)(3) is satisfied for

   settlement purposes, as well, because the common legal and alleged factual issues here

   predominate over individualized issues, and resolution of the common issues for more than

   120,000 Class Members in a single, coordinated proceeding is superior to having numerous

   individual lawsuits addressing the same legal and factual issues. With respect to predominance,

   Rule 23(b)(3) requires that “[c]ommon issues of fact and law ... ha[ve] a direct impact on every

   class member’s effort to establish liability that is more substantial than the impact of

   individualized issues in resolving the claim or claims of each class member.” Sacred Heart

   Health Sys., Inc. v. Humana Military Healthcare Servs., Inc., 601 F.3d 1159, 1170 (11th Cir.

   2010) (internal quotation marks omitted). Based on the record currently before the Court, the

   predominance requirement is satisfied here for settlement purposes because common questions

   present a significant aspect of the case and can be resolved for all Class Members in a single

                                                  6
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 54 of
                                       77


   common judgment.

          8.    The Court appoints the following persons as class representatives: Lila Wilson,

   Matthew Martino, Thomas Wilson, Teresa Garella, Mary Blue, Brian Maytum, Leigh Glasbland,

   Nick Ponopoulos, Carissa Macchione, Sydnee Johnson, Debbie Gray, Lorne Spelrem, and Ismael

   Orrantia.

          9.    The Court appoints the following persons and entities as Settlement Class

   Counsel:

          Peter Prieto, Esq.
          Matthew P. Weinshall, Esq.
          PODHURST ORSECK, P.A.
          Suntrust International Center
          One S.E. 3rd Avenue, Suite 2700
          Miami, Florida 33131
          Phone: (305) 358-2800
          Email: pprieto@podhurst.com
          Email: mweinshall@podhurst.com
          Lead Settlement Class Counsel

          Francesco P. Trapani, Esq.
          Peter J. Kreher, Esq.
          KREHER & TRAPANI, LLP
          1325 Spruce St.
          Philadelphia, PA 19107
          Phone: (215) 907-7290
          Fax: (215) 907-7287
          Email: frank@krehertrapani.com

          Harris L. Pogust, Esq.
          Pogust & Braslow LLC
          161 Washington Street, Suite 940
          Conshohocken, PA 19428
          Phone: (610) 941-4204
          Fax: (610) 941-4245
          Email: hpogust@pbmattorneys.com




                                               7
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 55 of
                                       77


                                Preliminary Approval of the Settlement

          10.     At the preliminary approval stage, the Court’s task is to evaluate whether the

   Settlement is within the “range of reasonableness.” 4 N EWBERG ON CLASS ACTIONS § 11.26 (4th

   ed. 2010). “Preliminary approval is appropriate where the proposed settlement is the result of the

   parties’ good faith negotiations, there are no obvious deficiencies and the settlement falls within

   the range of reason.” Smith v. Wm. Wrigley Jr. Co., No. 09-60646-CIV, 2010 WL 2401149, at *2

   (S.D. Fla. Jun. 15, 2010). “Settlement negotiations that involve arm’s-length, informed

   bargaining with the aid of experienced counsel support a preliminary finding of fairness.”

   Almanazar v. Select Portfolio Servicing, Inc., No. 14-cv-22586-FAM, 2015 WL 10857401, at *1

   (S.D. Fla. Oct. 15, 2015). See MANUAL FOR COMPLEX LITIGATION, Third, § 30.42 (West 1995)

   (“A presumption of fairness, adequacy, and reasonableness may attach to a class settlement

   reached in arm’s-length negotiations between experienced, capable counsel after meaningful

   discovery.”) (internal quotation marks omitted).

          11.     The Court preliminarily approves the Settlement, and the exhibits appended to the

   Motion, as fair, reasonable and adequate under Rule 23. The Court finds that the Settlement was

   reached in the absence of collusion, and is the product of informed, good-faith, arm’s-length

   negotiations between the Parties and their capable and experienced counsel. The Court further

   finds that the Settlement, including the exhibits appended to the Motion, is within the range of

   reasonableness and possible judicial approval, such that: (a) a presumption of fairness is

   appropriate for the purposes of preliminary settlement approval; and (b) it is appropriate to

   effectuate notice to the Class, as set forth below and in the Settlement, and schedule a Fairness

   Hearing to assist the Court in determining whether to grant Final Approval to the Settlement and

   enter Final Judgment.

                                                      8
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 56 of
                                       77


                    Approval of Notice and Notice Program and Direction to Effectuate
                                   the Notice and Outreach Programs

          12.       The Court approves the form and content of the notices to be provided to the

   Class, substantially in the forms appended as Exhibit 5 to the Settlement Agreement. The Court

   further finds that the Notice Plan, described in Section IV of the Settlement, is the best

   practicable under the circumstances. The Notice Plan is reasonably calculated under the

   circumstances to apprise the Class of the pendency of the Action, class certification for

   settlement purposes only, the terms of the Settlement, their rights to opt-out of the Class and

   object to the Settlement, Class Counsel’s Fee and Expense Application, and the request for

   service awards for Plaintiffs. The notices and Notice Plan constitute sufficient notice to all

   persons and entities entitled to notice. The notices and Notice Plan satisfy all applicable

   requirements of law, including, but not limited to, Rule 23 and the constitutional requirement of

   due process. The Court finds that the forms of notice are written in simple terminology, are

   readily understandable by Class Members and comply with the Federal Judicial Center’s

   illustrative class action notices. The Court orders that the notices be disseminated to the Class as

   per the Notice Plan.

          13.       The Court preliminarily approves and directs that Epiq Global act as the Claim

   Administrator.

          14.       The Claim Administrator shall implement the Notice Plan, as set forth in the

   Settlement, using substantially the forms of notice appended as Exhibit 5 to the Settlement

   Agreement and approved by this Order. Notice shall be provided to the Class Members pursuant

   to the Notice Plan, as specified in section IV of the Settlement and approved by this Order.




                                                    9
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 57 of
                                       77


                                 Fairness Hearing, Opt-Outs, and Objections

          15.     The Court directs that a Fairness Hearing shall be scheduled [during the week of

   December 2, 2019 at ____ a.m./p.m.], to assist the Court in determining whether to grant Final

   Approval to the Settlement, certify the Settlement Class, and enter the Final Order and Final

   Judgment, and whether Class Counsel’s Fee and Expense Application and request for service

   awards for the Class Representatives should be granted.

          16.     Potential Class members who timely and validly exclude themselves from the

   Class shall not be bound by the Settlement Agreement, the Settlement, or the Final Order and

   Final Judgment. If a potential Class member files a request for exclusion, he/she/it may not

   assert an objection to the Settlement Agreement. The Claim Administrator shall provide copies

   of any requests for exclusion to Class Counsel and Volkswagen’s Counsel as provided in the

   Settlement Agreement.

          17.     The Court directs that any person or entity within the Class definition who wishes

   to be excluded from the Class may exercise his, her, or its right to opt out of the Class by

   following the opt-out procedures set forth in the Class Notice form at any time during the opt-out

   period. To be valid and timely, opt-out requests must be postmarked on or before the last day of

   the Opt-Out Period (the “Opt-Out Deadline”), which is November 20, 2019, must be mailed to

   Wilson v. Volkswagen Claim Administrator, PO Box 3207, Portland, OR 97208-3207; Class

   Counsel, Peter Prieto, Podhurst Orseck, P.A., One S.E. 3 rd Avenue, Suite 2300, Miami, FL

   33131; and Defense Counsel, Michael B. Gallub, Herzfeld & Rubin P.C., 125 Broad Street, New

   York, NY 10004, and must include:

                (i)     the full name, telephone number, and address of the person or entity
                        seeking to be excluded from the Class;
                (ii)    the model, model year, and vehicle identification number (“VIN”) of the
                                                 10
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 58 of
                                       77



                         person’s or entity’s vehicle, and the approximate date(s) of purchase or
                         lease;
                 (iii)   an explicit and unambiguous statement that such person or entity wishes
                         to be excluded from the Settlement in Wilson v. Volkswagen Group of
                         America, Inc., 1:17-cv-23003-SCOLA (S.D. Fla.), and
                 (iv)    the signature of the person or entity seeking to be excluded from the
                         Class (if the person or entity seeking to be excluded from the Class is
                         represented by counsel, it must also be signed by such counsel).
          18.      The Opt-Out Deadline shall be specified in the Class Notice form. All persons and

   entities within the Class definition who do not timely and validly opt out of the Class shall be

   bound by all determinations and judgments in the Action concerning the Settlement, including,

   but not limited to, the Releases set forth in Section and Section I.Q and Section VIII of the

   Settlement.

          19.      The Court further directs that any person or entity in the Class who does not opt

   out of the Class may object to the Settlement, Class Counsel’s Fee and Expense Application,

   and/or the request for service awards for the Class Representatives. Any such objections must be

   mailed to the Clerk of the Court, Class Counsel, and counsel for Defendants, at the following

   addresses:


           (a) Clerk of the Court
               Wilkie D. Ferguson, Jr. U.S. Courthouse
               400 North Miami Avenue
               Miami, FL 33128

           (b) Class Counsel
               Peter Prieto
               PODHURST ORSECK, P.A.
               One S.E. 3rd Avenue, Suite 2300
               Miami, FL 33131

           (c) Counsel for Defendants
               Michael B. Gallub
               HERZFELD & RUBIN P.C.
               125 Broad Street
                                                   11
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 59 of
                                       77


                New York, NY 10004
          20.     For an objection to be considered by the Court, the objection must be received by

   the Court no later than the Opt-Out Deadline of November 20, 2019, must be addressed to the

   addresses listed in the preceding paragraph and in the Class Notice form, and must include the

   following:

                 (i)     the case name, Wilson v. Volkswagen Group of America, Inc., Civil
                         Action No. 1:17-cv-23033-SCOLA;

                 (ii)    the objector’s full name, current address, and telephone number;
                 (iii)   the model year and VIN of your vehicle and proof that you own(ed) or
                         lease(d) the vehicle;

                 (iv)    a statement of all your factual and legal grounds for objecting;

                 (v)     any documents and/or briefs supporting your objection;

                 (vi)    a statement of whether you intend to appear at the Fairness Hearing;

                 (vii)   a detailed list of any other objections submitted by objector or the
                         objector’s counsel to any class action settlements submitted in any court
                         in the previous five (5) years or an affirmative statement that the
                         Settlement Class member and/or his or her counsel has not objected to
                         any other class action settlement in the previous five (5) years;

                 (viii) if you intend to appear at the Fairness Hearing through counsel, the
                         identify of all attorneys representing you who will appear at the Fairness
                         Hearing; and

                 (ix)    the objector’s signature.

          21.     Any objection that fails to satisfy these requirements and any other requirements
   found in the Class Notice form shall not be considered by the Court.




                                                     12
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 60 of
                                       77



                 Further Papers in Support of Settlement and Fee and Expense Application

           22.      Plaintiffs shall file their Motion for Final Approval of the Settlement and
   Incorporated Memorandum of Law, and Class Counsel shall file their request for attorneys’ fees,
   costs and expenses (“Fee and Expense Application”) and request for service awards for
   Plaintiffs, no later than November 1, 2019. If Volkswagen chooses to file a memorandum of
   law in support of final approval of the Settlement, it also must do so no later than November 1,
   2019.
           23.      Plaintiffs and Class Counsel shall file their responses to timely filed objections to
   the Motion for Final Approval of the Settlement and the Fee and Expense Application no later
   than November 27, 2019. If Volkswagen chooses to file a response to timely filed objections to
   the Motion for Final Approval of the Settlement, it also must do so no later than November 27,
   2019.

                          Effect of Failure to Approve the Settlement or Termination

           24.             In the event the Settlement is not approved by the Court, or for any reason
   the Parties fail to obtain a Final Order and Final Judgment as contemplated in the Settlement, or
   the Settlement is terminated pursuant to its terms for any reason, then the following shall apply:

                  (i)      All orders and findings entered in connection with the Settlement shall

                           become null and void and have no further force and effect, shall not be

                           used or referred to for any purposes whatsoever, and shall not be

                           admissible or discoverable in any other proceeding;

                  (ii)     All of the Parties’ respective pre-Settlement claims and defenses will be
                           preserved, including, but not limited to, Plaintiffs’ right to seek class
                           certification and Defendants’ right to oppose class certification;

                  (iii)    Nothing contained in this Order is, or may be construed as, any
                           admission or concession by or against Defendants or Plaintiffs on any
                           point of fact or law;

                                                      13
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 61 of
                                       77



                (iv)    Neither the Settlement terms nor any publicly disseminated information
                        regarding the Settlement, including, without limitation, the Notice, court
                        filings, orders and public statements, may be used as evidence;

                (v)     Neither the fact of, nor any documents relating to, either party’s
                        withdrawal from the Settlement, any failure of the Court to approve the
                        Settlement, and/or any objections or interventions may be used as
                        evidence;

                (vi)    The preliminary certification of the Class pursuant to this Order shall be
                        vacated automatically and the Actions shall proceed as though the Class
                        had never been certified; and

                (vii)   The terms in Section VI of the Settlement Agreement shall apply and
                        survive.

                                    Stay/Bar of Other Proceedings

          25.     Pending the Fairness Hearing and the Court’s decision whether to finally approve

   the Settlement, no Class Member, either directly, representatively, or in any other capacity (even

   those Class Members who validly and timely elect to be excluded from the Class, with the

   validity of the opt out request to be determined by the Court only at the Fairness Hearing), shall

   commence, continue or prosecute against any of the Released Parties (as that term is defined in

   the Agreement) any action or proceeding in any court or tribunal asserting any of the matters,

   claims or causes of action that are to be released in the Agreement. Pursuant to 28 U.S.C. §

   1651(a) and 2283, the Court finds that issuance of this preliminary injunction is necessary and

   appropriate in aid of the Court’s continuing jurisdiction and authority over the Action. Upon

   final approval of the Settlement, all Class Members who do not timely and validly exclude

   themselves from the Class shall be forever enjoined and barred from asserting any of the matters,

   Released Claims or causes of action released pursuant to the Agreement against any of the

                                                  14
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 62 of
                                       77



   Released Parties, and any such Class Member shall be deemed to have forever released any and

   all such matters, Released Claims, and causes of action against any of the Released Parties as

   provided for in the Agreement.

                                           General Provisions

          26.     The Court reserves the right to continue or adjourn the Fairness Hearing without

   further notice to the Class, except that any such continuation or adjournment shall be announced

   on the Settlement website.

          27.     Class Counsel and Defendants’ Counsel are hereby authorized to use all

   reasonable procedures in connection with approval and administration of the Settlement that are

   not materially inconsistent with this Order or the Agreement, including making, without further

   approval of the Court, agreed minor changes to the Agreement, to the form or content of the

   Class Notice or to any other exhibits that the Parties jointly agree are reasonable or necessary.

          28.     The Parties are authorized to take all necessary and appropriate steps to establish

   the means necessary to implement the Agreement.

          29.     Any information received by the Claim Administrator or any other person in

   connection with the Settlement Agreement that pertains to personal information regarding a

   particular Class Member (other than objections or requests for exclusion) shall not be disclosed

   to any other person or entity other than Class Counsel, Defendants, Defendants’ Counsel, the

   Court and as otherwise provided in the Settlement Agreement.

          30.     This Court shall maintain continuing jurisdiction over these settlement

   proceedings to assure the effectuation thereof for the benefit of the Class.

          31.     Based on the foregoing, the Court sets the following schedule for the Fairness

   Hearing and the actions which must precede it:

                 (i)    Notice shall be provided in accordance with the Notice Plan and this

                                                    15
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 63 of
                                       77


                     Order;


             (ii)    Plaintiffs shall file their Motion for Final Approval of the Settlement

                     and Incorporated Memorandum of Law, and Class Counsel shall file

                     their Fee and Expense Application and request for service awards for

                     Plaintiffs, no later than November 1, 2019;


             (iii)   If Defendants choose to file a memorandum of law in support of final

                     approval of the Settlement, they also must do so no later than

                     November 1, 2019.


             (iv)    Class Members must file any objections to the Settlement, the Motion

                     for Final Approval of the Settlement, Class Counsel’s Fee and Expense

                     Application and/or the request for service awards no later than

                     November 20, 2019;


             (v)     Class Members must submit requests for exclusion from the Settlement

                     no later than November 20, 2019;


             (vi)    The Claim Administrator must file with the Court, no later than

                     November 27, 2019, (a) a list of those persons or entities who or which

                     have opted out or excluded themselves from the Settlement; and (b) the

                     details outlining the scope, method and results of the notice program;


             (vii)   Plaintiffs and Class Counsel shall file their responses to timely filed

                     objections to the Settlement and Fee and Expense Application no later

                     than November 27, 2019;

                                               16
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 64 of
                                       77


                (viii) If Defendants choose to file a response to timely filed objections to the

                          Settlement, they shall do so no later than November 27, 2019; and


                (ix)      The Fairness Hearing will be held [during the week of December 2, 2019

                          at ____ a.m./p.m.], at the United States Courthouse, Wilkie D. Ferguson,

                          Jr. Building, Courtroom 12-3, 400 North Miami Avenue, Miami, Florida

                          33128.



          DONE AND ORDERED in Chambers at Miami, Florida this ____ day of

   ______________ 2019.



                                                        ROBERT N. SCOLA
                                                        UNITED STATES DISTRICT JUDGE

   Copies furnished to:
   Counsel of record




                                                   17
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 65 of
                                       77



                                    EXHIBIT 4
                         Illustrations of Qualifying Tire Wear

            HEEL-TO-TOE / HEEL AND TOE WEAR:




            SAWTOOTH WEAR:
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 66 of
                                       77


         OTHER EXCESSIVE UNEVEN TIRE WEAR:




                                        2
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 67 of
                                       77



                                   EXHIBIT 5
                                  Proposed Notice
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 68 of
                                       77


                                           CLASS NOTICE

            A federal court authorized this notice. This is not a solicitation from a lawyer.

     UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF FLORIDA

   If you have owned or leased a Volkswagen CC vehicle in the United States or Puerto Rico, you
   may be entitled to benefits from a class action settlement. This notice is being mailed to you
   because you have been identified as owning or leasing such a vehicle.

         This is a proposed class action in which Plaintiffs have claimed that an alleged
          defect, and/or incorrect recommended tire rotation intervals, might potentially
          result in certain types of excessive uneven tire wear in certain model year
          Volkswagen CC vehicles. The class action, pending in the United States District
          Court for the Southern District of Florida, is entitled Wilson v. Volkswagen Group of
          America, Inc., Civil Action No. 17-cv-23033-SCOLA (the “Action” or “Lawsuit”).

         The parties have agreed to settle the Action. This Notice explains the Action, the
          Settlement, your legal rights, available benefits, who is eligible for them, and how to
          obtain them if you are eligible. As a Settlement Class Member, you have various
          options that you may exercise before the Court decides whether to approve the
          Settlement. Additional information is available online at www._________.com.

         Your legal rights are affected whether you act or don’t act. Read this Notice
          carefully.

         The Court in charge of this case still has to decide whether to approve the
          Settlement. Payments will be made only if the Court approves the Settlement and
          after appeals, if any, are resolved.




                    Questions? Call __________ or visit www.__________.com

                                                   1
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 69 of
                                       77


                                        BASIC INFORMATION

   1. Why you received this notice.

   According to Volkswagen Group of America, Inc.’s (“VWGoA”) records, you are a current or
   past owner or lessee of a 2009 through 2017 Volkswagen CC vehicle (hereinafter, collectively,
   “Settlement Class Vehicles”). As a current or past owner or lessee of a Settlement Class Vehicle,
   you are considered a “Settlement Class Member.” A class action lawsuit was filed claiming that
   certain alleged defects and recommended tire rotation intervals might result in certain types of
   excessive uneven tire wear in the Settlement Class Vehicles, sometimes requiring early
   replacement of tires. Volkswagen has denied the claims and maintains there is no defect or issue
   with respect to the vehicles or the recommended tire rotation intervals.

   The Lawsuit has been resolved through a Settlement under which the following benefits will be
   provided:

          I.      Pro Rata Reimbursement for Past Unreimbursed Out-of-Pocket Expenses
                  for Qualifying Tire Wear Replacements That Were Paid For Prior to the
                  Effective Date and Within 35,000 Miles of Tire Usage.

           Settlement Class Members that submit qualifying and timely claims will be entitled to a
   pro rata reimbursement for certain past unreimbursed out-of-pocket tire replacement expenses
   that were incurred within 35,000 miles of use of the replaced tire, and prior to the Effective Date
   of the Settlement, as follows:

         Qualifying for a tire-replacement reimbursement: If an original equipment
          Continental ContiProContact Tire that was on the Settlement Class Vehicle at the time of
          original purchase or lease, or a replacement tire on said vehicle having the same
          specifications as the original, was replaced at an authorized Volkswagen dealership or at
          an independent service center due to exhibiting sawtooth, heel-to-toe/heel-and-toe
          cupping (also known as chopping or scalloping) or other excessive uneven tire wear
          (“Qualifying Tire Wear”), as shown on the Claim Form, and the tire replacement was
          performed within 35,000 miles from the date of the installation of the replaced tire on the
          same Settlement Class Vehicle, the Settlement Class Member will be entitled to receive a
          pro rata reimbursement of certain out-of-pocket expenses that he/she/it had paid for the
          tire replacement prior to the Effective Date.

         Deadline for submitting a claim: If you qualify for pro rata reimbursement under the
          Settlement, you must submit a valid claim to the Claim Administrator to receive a
          payment from the Settlement. The deadline for submitting a claim form depends on
          when you incurred qualifying expenses and when the Effective Date of the Settlement
          occurs. Your fully completed and signed Claim Form, and supporting documentation,
          must be mailed to the Claim Administrator post-marked, no later than ___________,
          2019 (150 days after the Notice Date). However, there is one exception to this deadline -
          If the Effective Date of the Settlement occurs on a date that is more than 150-days from
          the Notice Date, and during the period of time between the end of the 150-day claim
                     Questions? Call __________ or visit www.__________.com

                                                    2
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 70 of
                                       77


          period and the Effective Date, you incur an out-of-pocket expense that is covered for pro
          rata reimbursement, you may submit a claim to the Claim Administrator by mail post-
          marked no later than thirty (30) days after the Effective Date.

         The above relief is subject to certain limitations and proof requirements, including
          submission of documents and attestation of information under penalty of perjury, which
          are set forth in the accompanying Claim Form, and detailed in the Settlement Agreement,
          which can be found on the settlement website at www.______________.com.

          II.    Pro Rata Reimbursement for Past Unreimbursed Out-of-Pocket Expenses
                 for Qualifying Tire Rotations That Were Paid For Prior to the Effective Date
                 and Within 9,000 Miles of Tire Usage From the Last Tire Rotation.

           Settlement Class Members that submit qualifying and timely claims will be entitled to a
   pro rata reimbursement for certain past unreimbursed out-of-pocket tire rotation expenses that
   were incurred and paid for within 9,000 miles of tire usage from the last, most recent tire
   rotation, and prior to the Effective Date of the Settlement, as follows:

         Qualifying for a tire-rotation reimbursement: If a tire rotation was performed on a
          Settlement Class Vehicle at an authorized Volkswagen dealership or at an independent
          service center, and the tire rotation was performed within 9,000 miles after either the date
          of the last rotation of the same tires, or, if the tire(s) had not previously been rotated, the
          date of installation of the tire(s) on the Settlement Class Vehicle, the Settlement Class
          Member will be entitled to receive a pro rata reimbursement of certain out-of-pocket
          expenses that he/she/it had paid for said tire rotation prior to the Effective Date.

         Deadline for submitting a claim: If you qualify for pro rata reimbursement under the
          Settlement, you must submit a valid claim to the Claim Administrator to receive a
          payment from the Settlement. The deadline for submitting a claim form depends on
          when you incurred qualifying expenses and when the Effective Date of the Settlement
          occurs. Your fully completed and signed Claim Form, and supporting documentation,
          must be mailed to the Claim Administrator post-marked, no later than _______, 2019
          (150 days after the Notice Date). However, there is one exception to this deadline - If the
          Effective Date of the Settlement occurs on a date that is more than 150-days from the
          Notice Date, and during the period of time between the end of the 150-day claim period
          and the Effective Date, you incur an out-of-pocket expense that is covered for
          reimbursement, you may submit a claim to the Claim Administrator by mail post-marked
          no later than thirty (30) days after the Effective Date.

         The above relief is subject to certain limitations and proof requirements, including
          submission of documents and attestation of information under penalty of perjury, which
          are set forth in the accompanying Claim Form, and detailed in the Settlement Agreement,
          which can be found on the settlement website at www.______________.com.

          III.   Future Tire Rotations

                    Questions? Call __________ or visit www.__________.com

                                                     3
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 71 of
                                       77


           Settlement Class Vehicles will be issued a Certificate of Eligibility for current owners
   and/or lessees to receive up to two (2) free tire rotations for said vehicle to be performed at
   recommended tire rotation intervals by an authorized Volkswagen dealer, until the Settlement
   Class Vehicle reaches an original odometer mileage of 110,000 miles. The Certificate of
   Eligibility will take effect on the Effective Date of the Settlement, which will occur if and when
   the Settlement is finally approved by the court and all appeals, if any, of the final approval order
   are finally resolved or dismissed, or thirty (30) days from the date of the final approval order if
   no appeals are filed. When the Effective Date occurs, in order to receive a free tire rotation,
   current owners and lessees of Settlement Class Vehicles shall present to any authorized
   Volkswagen dealership in the United States or Puerto Rico, the Certificate of Eligibility that will
   be available for download at the settlement website, _________.com, or from the Claim
   Administrator. When the Effective Date occurs, it will be stated on the settlement website.

            Owners and lessees of Settlement Class Vehicles should continue to have their tires
   rotated in accordance with the intervals recommended by the tire manufacturers. Therefore, they
   should not redeem a Certificate of Eligibility for a free tire rotation at a time prior to reaching the
   tire manufacturer’s recommended tire rotation mileage interval from the mileage on the vehicle
   at the last rotation of the tires.

           The Certificate of Eligibility will be transferrable to future owners, if any, to the extent
   not already used in full for the subject Settlement Class Vehicle, and subject to the mileage
   limitation for the vehicle. The Certificate of Eligibility allows up to two (2) free tire rotations
   per each Settlement Class Vehicle unless and until that vehicle reaches an original mileage of
   110,000 miles. Thus, for example, if a current owner or lessee of a Settlement Class Vehicle
   uses one of the free tire rotations and then sells or transfers ownership of the vehicle, the new
   owner would be entitled to the remaining one free tire rotation unless and until that vehicle
   reaches an original mileage of 110,000 miles.

   2. Why is this a class action settlement?

   In a class action lawsuit, one or more persons, called Class Representatives, sue on behalf of
   other people who have similar claims. All of these people are Class Members. The Class
   Representatives and all Settlement Class Members are called the Plaintiffs and the companies
   they sued are called the Defendants. One court resolves the issues for all Settlement Class
   Members, except for those who exclude themselves from the Class. U.S. District Judge Robert
   N. Scola, Jr. is in charge of this class action.

   The Court has not decided in favor of Plaintiffs or Defendants. Instead, both sides agreed to a
   Settlement with no decision or admission of who is right or wrong. That way, all parties avoid
   the risks and cost of a trial, and the people affected (the Settlement Class Members) will get
   compensation quickly. The Class Representatives and the attorneys think the Settlement is best
   for the Settlement Class.

                                WHO IS PART OF THE SETTLEMENT?

   3. Am I in this Settlement Class?
                     Questions? Call __________ or visit www.__________.com

                                                      4
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 72 of
                                       77


   The court has conditionally approved the following definition of a Settlement Class Member: All
   persons or entities who purchased or leased a Settlement Class Vehicle imported and distributed
   by Volkswagen Group of America, Inc. for sale or lease in the United States of America and
   Puerto Rico.

   Excluded from the Settlement Class are (a) anyone claiming personal injury, property damage,
   and/or subrogation; (b) all Judges who have presided over the Action, and their spouses; (c) all
   current employees, officers, directors, agents, and representatives of Volkswagen Group
   Companies, and their family members; (d) any affiliate, parent or subsidiary of Defendants and
   any entity in which Defendants have a controlling interest; (e) anyone who purchased a
   Settlement Class Vehicle for the purpose of commercial resale; (f) anyone who purchased a
   Settlement Class Vehicle with salvaged title and/or any insurance company who acquired a
   Settlement Class Vehicle as a result of a total loss; (g) any insurer of a Settlement Class Vehicle;
   (h) any owners or lessees of Settlement Class Vehicles that were not manufactured for export
   specifically into the United States of America or Puerto Rico and were not imported or
   distributed by VWGoA; and (i) any Settlement Class Member that files a timely and proper
   request for exclusion from the Settlement Class.

   4. I’m still not sure if I am included.

   If you are still not sure whether you are included, you can get more information. You can call 1-
   ___________ or visit www._______________.com for more information.

                            SETTLEMENT BENEFITS – WHAT YOU GET

   5. What does the Settlement provide?

   The benefits afforded by the Settlement are described in Question 1. More details are provided in
   the next three sections.

   6. Who can send in a claim for reimbursement?

   Any United States or Puerto Rico resident who purchased or leased a Settlement Class Vehicle
   can send in a timely claim for reimbursement for money spent within the parameters and within
   the time period described in Question 1.

   7. How do I send in a claim for reimbursement?

   To submit a claim for reimbursement, you must do the following within the required deadline:

                  A.       Complete, sign under penalty of perjury, and date a Claim Form (there is
                           one enclosed with this Class Notice and you can also download one at
                           www._______________.com). It is recommended that you keep a copy
                           of the completed Claim Form; and

                  B.       Mail the completed, signed and dated Claim Form and your supporting
                           documentation (i.e., repair record[s], receipts, proof of payment, and proof
                       Questions? Call __________ or visit www.__________.com

                                                     5
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 73 of
                                       77


                         of compliance with maintenance requirements) by First-Class mail, to the
                         address provided on the Claim Form. The information that must be
                         reflected in your records is described on the Claim Form. It is
                         recommended that you keep a copy of your records and receipts.

   If you are eligible for pro rata reimbursement benefits under the Settlement but fail to submit the
   completed Claim Form and supporting documents by the required deadline, you will not receive
   receive a reimbursement.

   8. When do I get my reimbursement or learn whether I will receive a payment?

   If the Claims Administrator determines your claim is valid, your reimbursement will be mailed
   to you after the Settlement becomes final, which is called the “Effective Date.” The Court will
   hold a Fairness Hearing on __________, 2019, to decide whether to approve the Settlement as
   fair, reasonable, and adequate. Information about the progress of the case will be available at
   www._________________.com.

   If the Claims Administrator determines your claim should not be paid, you will be mailed a letter
   telling you this. If the reason for rejecting your claim is due to a deficiency in your Claim Form
   and/or supporting proof, the letter will notify you of the deficiency in your claim and what needs
   to be submitted and by when, to correct the deficiency. To check on the status of your claim, you
   can call 1-___________.

   9. What am I giving up to participate in the Settlement and stay in the Class?

   Unless you exclude yourself by taking the steps described in Question 10 below, you are staying
   in the Class, and that means that you cannot sue, continue to sue, or be part of any other lawsuit
   about the same matters, claims and legal issues that were or could have been asserted in this case
   (except for claims of personal injury or property damage other than damage to the Settlement
   Class Vehicles and/or their original or replacement tires). It also means that all of the Court’s
   orders will apply to you and legally bind you.

                       EXCLUDING YOURSELF FROM THE SETTLEMENT

   10. How do I get out of this Settlement?

   To exclude yourself from the Settlement, you must send a written request for exclusion by U.S.
   mail to the three addresses below so that it is postmarked no later than ___________, 2019,
   stating clearly that you want to be excluded from the Settlement. Be sure to include in the request
   for exclusion your full name, address, telephone number, signature, model year, VIN of your
   vehicle, and the approximate date(s) of purchase or lease. You must mail your exclusion request
   such that it is postmarked no later than ___________, 2019, to each of the following:

      Claim Administrator                Class Counsel              Defense Counsel
                                Peter Prieto                    Michael B. Gallub
                                PODHURST ORSECK, P.A.           HERZFELD & RUBIN
                                           rd
                                One S.E. 3 Avenue, Suite 2300 P.C.
                    Questions? Call __________ or visit www.__________.com

                                                   6
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 74 of
                                       77


                                     Miami, FL 33131                     125 Broad Street
                                                                         New York, NY 10004

   You cannot exclude yourself on the phone or by email. If you submit your request to be excluded
   by U.S. mail or express mail, you will not get any benefits of the Settlement and you cannot
   object to the Settlement. You will not be legally bound by anything that happens in this Lawsuit.

   11. If I don’t exclude myself, can I sue later?

   No, not for the same matters and legal claims that were or could have been asserted in the
   Action, unless your claim is for personal injury or property damage (other than damage to the
   Settlement Class Vehicles and/or their original or replacement tires).

   12. If I exclude myself, can I get the benefits of this Settlement?

   No, if you exclude yourself from the Settlement Class, you won’t get any money or benefits from
   this Settlement, and you should not submit a Claim Form. You cannot do both.

   13. Do I have a lawyer in this case?

   The Court has appointed the law firms of Podhurst Orseck, P.A., Kreher & Trapani, LLP, and
   Pogust Braslow & Millrood, LLC to represent Settlement Class Members. Together these law
   firms are called “Class Counsel.”

   14. Should I get my own lawyer?

   You do not need to hire your own lawyer to participate in the Settlement. But, if you want your
   own lawyer, you may hire one at your own cost.

   15. How will the lawyers be paid, and will the Plaintiff Settlement Class Representatives receive
       incentive awards?

   Class Counsel have prosecuted this case on a contingency basis. They have not received any fees
   or reimbursement for costs and expenses associated with this case. Class Counsel may apply to
   the Court for, and Defendants have agreed to not oppose, a combined award of reasonable
   attorneys’ fees and expenses in an amount up to the total sum of $7,700,000.

   Class Counsel will also apply to the Court for incentive awards to the named Plaintiffs, who have
   conditionally been approved as Settlement Class Representatives, in the amount of $2,500.00
   each, for their efforts in pursuing this litigation for the benefit of the Settlement Class. Any
   award for Class Counsel Fees and Expenses and any incentive awards will be paid by
   Defendants and will not reduce any benefits available to you under the Settlement.

   Class Counsel’s motion for fees and expenses and Settlement Class Representative incentive
   awards will be filed by ____________, 2019, and will be made available for review at
   www._______________________.com.

                     Questions? Call __________ or visit www.__________.com

                                                     7
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 75 of
                                       77


                      SUPPORTING OR OBJECTING TO THE SETTLEMENT

   16. How do I tell the Court that I like or dislike the Settlement?

   If you are a member of the Settlement Class and do not request to be excluded, you can tell the
   Court you like the Settlement and it should be approved, or that you object to the Settlement,
   Class Counsel’s requests for fees and expenses, or Settlement Class Representative incentive
   awards, if you do not like a part of it. You are not required to submit anything to the Court unless
   you are objecting or wish to be excluded from the Settlement.

   To object, you must send a letter to the Court, with copies to Class Counsel and defense counsel
   listed below, saying that you are objecting to the Settlement in Wilson v. Volkswagen Group of
   America, Inc., Civil Action No. 17-cv-23033-SCOLA, and your objection must include your full
   name, current address and telephone number, the model year and VIN of your vehicle and proof
   that you own(ed) or lease(d) it, a statement of all your factual and legal grounds for objecting,
   any documents and/or briefs supporting your objection, a statement of whether you intend to
   appear at the Fairness Hearing, and your signature. Any Settlement Class Member objecting to
   the Settlement must also provide a detailed list of any other objections submitted by the objector,
   or the objector’s counsel, to any class action Settlements submitted in any court in the previous
   five (5) years, or affirmatively state that the Settlement Class Member or his or her counsel has
   not objected to any other class action Settlement in the previous five (5) years, in the written
   materials provided with the objection. If you intend to appear at the Fairness Hearing through
   counsel, your comment must also state the identity of all attorneys representing you who will
   appear at the Fairness Hearing. Be sure to send your objection to the three different places set
   forth below such that it is received no later than ______________, 2019.

               Court                         Class Counsel                   Defense Counsel
   Clerk of the Court,              Peter Prieto                        Michael B. Gallub
   United States District Court     PODHURST ORSECK, P.A.               HERZFELD & RUBIN
   for the Southern District of     One S.E. 3rd Avenue, Suite 2300     P.C.
   Florida                          Miami, FL 33131                     125 Broad Street
   Wilkie D. Ferguson, Jr.                                              New York, NY 10004
   United States Courthouse
   400 North Miami Avenue
   Miami, FL 33128

   If you do not submit a written comment on or objection to the proposed Settlement or the
   application of Class Counsel for incentive awards or attorney fees and expenses in accordance
   with the deadline and procedure set forth above, you will waive your right to be heard at the
   Fairness Hearing and to appeal from any order or judgment of the Court concerning the matter.

   17. What is the difference between objecting and excluding myself?

   Objecting is simply telling the Court that you do not like something about the Settlement. You
   can object only if you stay in the Settlement Class. Excluding yourself is telling the Court that

                     Questions? Call __________ or visit www.__________.com

                                                     8
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 76 of
                                       77


   you do not want to be part of the Settlement Class and the Settlement. If you exclude yourself,
   you have no basis to object because the case no longer affects you.

                                          FAIRNESS HEARING

   18. When and where will the Court decide whether to approve the Settlement?

   The Court will hold a Fairness Hearing at _____ a.m. on __________, 2019, before Judge Scola
   at the United States District Court for the Southern District of Florida, Wilkie D. Ferguson, Jr.
   United States Courthouse, Courtroom ___ ,400 North Miami Avenue, Miami, FL 33128, to
   determine whether the Settlement should be finally approved. At this Fairness Hearing, the Court
   will consider whether the Settlement is fair, reasonable and adequate. The Court will also
   consider Class Counsel’s application for Fees and Expenses and incentive awards to Class
   Representatives.

   19. Do I have to come to the Fairness Hearing?

   No. Class Counsel will answer questions the Court may have. But you are welcome to come at
   your own expense. If you send an objection, you do not have to come to Court to talk about it.
   You may also pay your own lawyer to attend, but it is not necessary for your objection to be
   considered by the Court.

   20. May I speak at the Fairness Hearing?

   If you do not exclude yourself, you may ask the Court’s permission to speak at the Fairness
   Hearing concerning the proposed Settlement or the application of Class Counsel for attorneys’
   Fees and Expenses and Settlement Class Representative incentive awards. To do so, you must
   send in a letter saying that it is your intention to appear at the Fairness Hearing in Wilson v.
   Volkswagen Group of America, Inc., Civil Action No. 17-cv-23033-SCOLA. The letter must
   state the position you intend to present at the Fairness Hearing, state the identities of all attorneys
   who will represent you (if any), and must include your full name, current address, telephone
   number, model year and VIN of your vehicle(s), and your signature. You must send your letter to
   the Clerk of the Court, Class Counsel, and defense counsel at the three addresses listed under
   Question 16 above, such that it is postmarked no later than __________, 2019. You may
   combine this letter and your comment (described under Question 16) in a single document. You
   cannot speak at the Fairness Hearing if you excluded yourself from the Settlement.



                                         IF YOU DO NOTHING

   21. What happens if I do nothing at all?

   If you do nothing, you will be bound by the Settlement if the Court approves it.

                                         MORE INFORMATION

                     Questions? Call __________ or visit www.__________.com

                                                     9
Case 1:17-cv-23033-RNS Document 103-1 Entered on FLSD Docket 07/26/2019 Page 77 of
                                       77


   22. Where can I get more information?

   Visit the website at www._______________.com where you can find extra Claim Forms and
   more information on this litigation and Settlement. Updates regarding the case will be available
   at www._______________.com. You may also call the Claims Administrator at 1-
   ____________ or email _______@_______.com.




                    Questions? Call __________ or visit www.__________.com

                                                 10
